Exhibit 10.2

LEASE

BY AND BETWEEN

 

SNH MEDICAL OFFICE PROPERTIES TRUST

LANDLORD

AND

AXOGEN CORPORATION

TENANT

 

Progress Center

13709 Progress Boulevard

Alachua, FL 32615

 

 





--------------------------------------------------------------------------------

 



 

 

Article 1  Reference Data


3

1.1  Introduction and Subjects Referred To.


3

Months


3

Annual Fixed Rent


3

Monthly Installments


3

1-12


3

13-24


3

1.2  Exhibits.


4

 

 

Article 2  Premises and Term


4

2.1  Premises


4

2.2  Term


5

2.3  Measurement of the Premises


5

 

 

Article 3  Commencement and Condition


5

3.1  Commencement and Condition of Premises


5

 

 

Article 4  Rent, Additional Rent, Insurance and Other Charges


5

4.1  The Annual Fixed Rent


5

4.2  Additional Rent


6

4.2.1  Real Estate Taxes


6

4.2.2  Insurance Costs


7

4.2.3  Electricity Cost


8

4.3  Personal Property and Sales Taxes


8

4.4  Insurance.


8

4.4.1  Insurance Policies


8

4.4.2  Requirements


9

4.4.3  Waiver of Subrogation


9

4.5  Utilities


10

4.6  Late Payment of Rent


10

4.7  Security Deposit


10

 

 

Article 5  Landlord’s Covenants


11

5.1  Affirmative Covenants


11

5.1.1  Heat and Air‑Conditioning


11

5.1.2  Electricity


11

5.1.3  Cleaning; Water


11

5.1.4  Elevator and Lighting


12

5.1.5  Repairs


12

5.2  Interruption


12

5.3  Access to Building


13

5.4  Indemnification


13

 

 

Article 6  Tenant’s Additional Covenants


14

6.1  Affirmative Covenants


14

6.1.1  Perform Obligations


14

 







--------------------------------------------------------------------------------

 

 

 

 

6.1.2  Use


14

6.1.3  Repair and Maintenance


14

6.1.4  Compliance with Law


14

6.1.5  Indemnification


14

6.1.6  Landlord’s Right to Enter


15

6.1.7  Payment of Landlord’s Cost of Enforcement


15

6.1.8  Yield Up


15

6.1.9  Rules and Regulations


16

6.1.10  Estoppel Certificate


16

6.1.11  Landlord’s Expenses For Consents


16

6.2  Negative Covenants


16

6.2.1  Assignment and Subletting


16

6.2.2  Nuisance


18

6.2.3  Floor Load; Heavy Equipment


19

6.2.4  Electricity


19

6.2.5  Installation, Alterations or Additions


19

6.2.6  Signs


20

6.2.7  Oil and Hazardous Materials


20

 

 

Article 7  Casualty or Taking


22

7.1  Termination


22

7.2  Restoration


23

7.3  Award


23

 

 

Article 8  Defaults


23

8.1  Default of Tenant


23

8.2  Remedies


23

8.3  Remedies Cumulative


25

8.4  Landlord’s Right to Cure Defaults


25

8.5  Holding Over


25

8.6  Effect of Waivers of Default


25

8.7  No Waiver, Etc


25

8.8  No Accord and Satisfaction


25

 

 

Article 9  Rights of Holders


26

 

 

Article 10  Miscellaneous Provisions


27

10.1  Notices


27

10.2  Quiet Enjoyment; Landlord’s Right to Make Alterations, Etc


27

10.3  Waiver of Jury Trial


27

10.4  Lease not to be Recorded; Confidentiality of Lease Terms


28

10.5  Limitation of Landlord’s Liability


28

10.6  Landlord’s Default


28

10.7  Brokerage


29

10.8  Applicable Law and Construction


29

10.9  Radon Disclosure


29

 





-  2  -

--------------------------------------------------------------------------------

 

 

LEASE

Article 1

Reference Data

1.1       Introduction and Subjects Referred To.

This is a lease (this “Lease”) entered into by and between SNH Medical Office
Properties Trust, a Maryland real estate investment trust (“Landlord”) and
AxoGen Corporation, a Delaware corporation (“Tenant”).

Each reference in this Lease to any of the following terms or phrases shall be
construed to incorporate the corresponding definition stated in this Section
1.1.

Date of this Lease:

November 19, 2018.

 

 

Building and Property:

That building in the City of Alachua, Florida, known as Progress Center, and
located at 13709 Progress Boulevard (the “Building”).  The Building and the land
parcels on which it is located and the sidewalks adjacent thereto are
hereinafter collectively referred to as the “Property”.

 

 

Premises:

A portion of the Building known as Suites S-160, S-162 and S-164, substantially
as shown on Exhibit A hereto.

 

 

Premises Rentable Area:

2,810 square feet.

 

 

Original Term:

Commencing on the Commencement Date, as defined below, and expiring on the day
preceding the second (2nd) anniversary of the Commencement Date, except that if
the Commencement Date shall occur on a day other than the first day of a month,
the Original Term shall expire on the last day of the month in which such
anniversary shall occur.

 

 

Commencement Date:

The date on which Landlord delivers the Premises to Tenant, which is anticipated
to be three (3) Business Days following the Date of this Lease.

 

 

Annual Fixed Rent:

Months

Annual Fixed Rent

Monthly

 

 

 

Installments

 

1-12

$44,960.00

$3,746.67

 

13-24

$46,308.80

$3,859.07

 

 

Base Taxes:

The Taxes (as defined in Subsection 4.2.1) for the fiscal year ending December
31, 2018, as the same may be reduced by the amount of any abatement.

 





-  3  -

--------------------------------------------------------------------------------

 

 

Base Insurance Costs:

The Insurance Costs (as defined in Subsection 4.2.2) for the 2018 calendar year.

 

 

Tenant’s Percentage:

Four and sixty-five hundredths percent (4.65%).

 

 

Permitted Uses:

General office uses, subject to zoning and other land use restrictions and the
provisions of Subsection 6.1.2.

 

 

Commercial General Liability Insurance Limits:

$3,000,000 per occurrence – may be effected by a combination of primary and
excess liability insurance; Best rating of at least A-VIII.

 

 

Original Address of Landlord:

c/o The RMR Group LLC

4550 North Point Parkway, Suite 220

Alpharetta, GA 30022

Attention: Vice President, Southeast Region

 

 

Original Address of Tenant:

13709 Progress Blvd.

Alachua, FL 32615

 

 

Account for Payment of Rent:

SNH Medical Office Properties Trust

Dept #1600

P.O. Box 538601

Atlanta, GA 30353-8601

 

 

Security Deposit:

$3,746.67

 

1.2       Exhibits.

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

EXHIBIT A.   Plan showing the Premises.

EXHIBIT B.    Rules and Regulations.

EXHIBIT C.    Alterations Requirements.

EXHIBIT D.   Contractor’s Insurance Requirements.

EXHIBIT E.    Declaration by Landlord and Tenant.

Article 2

Premises and Term

2.1       Premises.  Landlord hereby leases the Premises to Tenant and Tenant
hereby leases the Premises from Landlord, subject to and with the benefit of the
terms, covenants, conditions and provisions of this Lease, excluding exterior
faces of exterior walls, the common lobbies, hallways, stairways, stairwells,
elevator shafts and other common areas, and the escalators, elevators, pipes,
ducts, conduits, wires and appurtenant fixtures and other common facilities
serving the common areas, the Premises and the premises of other tenants in the
Building.





-  4  -

--------------------------------------------------------------------------------

 

 

2.2       Term.  The term of this Lease shall be for a period beginning on the
Commencement Date and continuing for the Original Term and any extension thereof
in accordance with the provisions of this Lease, unless sooner terminated as
hereinafter provided. When the dates of the beginning and end of the Original
Term have been determined such dates shall be evidenced by a confirmatory
document executed by Landlord and Tenant in the form substantially as shown on
Exhibit E hereto and delivered each to the other, but the failure of Landlord
and Tenant to execute or deliver such document shall have no effect upon such
dates. The Original Term and any extension thereof in accordance with the
provisions of this Lease is hereinafter referred to as the “term” of this Lease.

2.3       Measurement of the Premises.  Landlord and Tenant agree that the
Premises Rentable Area identified in Section 1.1 is recited for Landlord’s
administrative purposes only and that, although the Annual Fixed Rent and
Tenant’s Percentage have been determined by reference to such square footage
(regardless of the possibility that the actual measurement of the Premises may
be more or less than the number identified, irrespective of measurement method
used), Annual Fixed Rent and Tenant’s Percentage shall not be changed as a
result of any remeasurement of the Premises or variance in the actual
measurement, except as expressly provided in this Lease.

Article 3

Commencement and Condition

3.1       Commencement and Condition of Premises.  The Commencement Date shall
be the date set forth in Section 1.1.  On the Commencement Date, Landlord shall
deliver possession of the Premises to Tenant and Tenant agrees to accept the
Premises in their “as is” condition. Tenant acknowledges that it has inspected
the Premises and the common areas and facilities of the Property and has found
the condition of both satisfactory and is not relying on any representations of
Landlord or Landlord’s agents or employees as to such condition, and Landlord
shall have no obligation with respect thereto.

Article 4

Rent, Additional Rent, Insurance and Other Charges

4.1       The Annual Fixed Rent.  Tenant shall pay Annual Fixed Rent to
Landlord, or as otherwise directed by Landlord, without offset, abatement
(except as provided in Article 7), deduction or demand.  Annual Fixed Rent shall
be payable in equal monthly installments, in advance, commencing on the Rent
Commencement Date and thereafter on the first day of each and every calendar
month during the term of this Lease, by electronic transfer of immediately
available funds to the account set forth in Section 1.1, or in such other
manner, or to such other account, as Landlord shall from time to time designate
by notice.

Annual Fixed Rent for any partial month shall be prorated on a daily basis
(based on a 360 day year), and if Annual Fixed Rent commences on a day other
than the first day of a calendar month, the first payment which Tenant shall
make to Landlord shall be payable on the date Annual Fixed Rent commences and
shall be equal to such pro-rated amount plus the installment of Annual Fixed
Rent for the succeeding calendar month.





-  5  -

--------------------------------------------------------------------------------

 

 

4.2       Additional Rent.  Tenant shall pay to Landlord, as Additional Rent,
Tenant’s Percentage of the Tax Excess as provided in Subsection 4.2.1, Tenant’s
Percentage of the Insurance Excess as provided in Subsection 4.2.2 and Tenant’s
Electricity Obligation as provided in Subsection 4.2.3, and all other charges
and amounts payable by or due from Tenant to Landlord under this Lease (all such
amounts referred to in this sentence being “Additional Rent”).

4.2.1       Real Estate Taxes.  If Taxes (as hereinafter defined) assessed
against the Property (or estimated to be due by governmental authority) for any
fiscal tax period (a “Tax Year”) during the term of this Lease shall exceed Base
Taxes, whether due to increase in rate or reassessment of the Property, or both,
Tenant shall reimburse Landlord, as Additional Rent, in an amount equal to
Tenant’s Percentage of any such excess (such amount being hereinafter referred
to as the “Tax Excess”). Except as otherwise provided in the immediately
following paragraph, Tenant shall pay the Tax Excess to Landlord within thirty
(30) days after delivery to Tenant of a year-end statement of the Taxes and Tax
Excess for the preceding Tax Year.

Tenant shall pay to Landlord, as Additional Rent commencing on the Rent
Commencement Date and thereafter on the first day of each calendar month during
the term but otherwise in the manner provided for the payment of Annual Fixed
Rent, estimated payments on account of the Tax Excess, such monthly amounts to
be sufficient to provide Landlord by the time Tax payments are due or are to be
made by Landlord a sum equal to the Tax Excess, as reasonably estimated by
Landlord from time to time on account of Taxes for the then current Tax
Year.  If the total of such monthly remittances for any Tax Year is greater than
the Tax Excess for such Tax Year, Landlord shall credit such overpayment against
Tenant’s subsequent obligations on account of Taxes (or promptly refund such
overpayment if the term of this Lease has ended and Tenant has no further
obligations to Landlord); if the total of such remittances is less than the Tax
Excess for such Tax Year, Tenant shall pay the difference to Landlord within ten
(10) days after being so notified by Landlord.

If, after Tenant shall have made all payments due to Landlord pursuant to this
Subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes as a
result of an abatement of such Taxes by legal proceedings, settlement or
otherwise (without either party having any obligation to undertake any such
proceedings), Landlord shall pay or credit to Tenant Tenant’s Percentage of that
percentage of the refund (after first deducting any reasonable expenses,
including attorneys’, consultants’ and appraisers’ fees, incurred in connection
with obtaining any such refund) which equals the percentage of the applicable
Tax Year included in the term hereof, provided however, in no event shall Tenant
be entitled to receive more than the sum of payments actually made by Tenant on
account of Taxes with respect to such Tax Year or to receive any payment if
Taxes for any Tax Year are less than Base Taxes.

In the event that Tenant’s obligation to pay Additional Rent for Taxes shall
commence, or the term of this Lease shall expire or be terminated during any Tax
Year, or should the Tax Year or period of assessment of real estate taxes be
changed or be more or less than one (1) year, or should Tenant’s Percentage be
modified during any Tax Year due to a change in the rentable area of the
Building and/or the Premises or otherwise, as the case may be, then the amount
of Tax Excess which may be otherwise payable by Tenant as provided in this
Subsection 4.2.1 shall be pro-rated on a daily basis based on a 360 day Tax
Year.





-  6  -

--------------------------------------------------------------------------------

 

 

“Taxes” shall mean all taxes, assessments, excises and other charges and
impositions which are general or special, ordinary or extraordinary, foreseen or
unforeseen, of any kind or nature which are levied, assessed or imposed by any
governmental authority upon or against or with respect to the Property, Landlord
or the owner or lessee of personal property used by or on behalf of Landlord in
connection with the Property, or taxes in lieu thereof, and additional types of
taxes to supplement real estate taxes due to legal limits imposed thereon.  If,
at any time, any tax or excise on rents or other taxes, however described, are
levied or assessed against Landlord, either wholly or partially in substitution
for, or in addition to, real estate taxes assessed or levied on the Property,
such tax or excise on rents or other taxes shall be included in Taxes; however,
Taxes shall not include franchise, estate, inheritance, income (except to the
extent that a tax on income or revenue is levied solely on rental revenues and
not on other types of income and then only from rental revenue generated by the
Property) or capital levy taxes assessed on Landlord.  Taxes also shall include
all court costs, attorneys’, consultants’ and accountants’ fees, and other
expenses incurred by Landlord in analyzing and contesting Taxes through and
including all appeals.  Taxes shall include any estimated payment made by
Landlord on account of a fiscal tax period for which the actual and final amount
of taxes for such period has not been determined by the governmental authority
as of the date of any such estimated payment. If any Taxes may be paid in
installments without incurring a penalty or interest, then Landlord shall be
deemed to have paid said Taxes over the longest period so allowed (whether or
not actually paid in that manner), and only the installments allocable to
periods included within the term shall be considered within the meaning of
Taxes.

4.2.2       Insurance Costs.  If, during the term hereof, Insurance Costs (as
hereinafter defined) paid or incurred by Landlord in any calendar year (an
“Operating Year”) shall exceed Base Insurance Costs, Tenant shall reimburse
Landlord, as Additional Rent, for Tenant’s Percentage of any such excess (such
amount being hereinafter referred to as the “Insurance Excess”). Except as
otherwise provided in the immediately following paragraph, Tenant shall pay the
Insurance Excess to Landlord within twenty (20) days from the date Landlord
shall furnish to Tenant an itemized statement thereof.  Any year-end statement
by Landlord relating to Insurance Costs (other than an invoice for a monthly
estimate) shall be final and binding upon Tenant unless it shall within thirty
(30) days after receipt thereof, contest any items therein by giving notice to
Landlord specifying each item contested and the reasons therefor.

Tenant shall pay to Landlord, as Additional Rent, commencing on the Rent
Commencement Date and thereafter on the first day of each calendar month during
the term but otherwise in the manner provided for the payment of Annual Fixed
Rent, estimated payments on account of the Insurance Excess, such monthly
amounts to be sufficient to provide to Landlord, by the end of each Operating
Year, a sum equal to the Insurance Excess for such Operating Year, as estimated
by Landlord from time to time during such Operating Year. If, at the expiration
of each Operating Year in respect of which monthly installments on account of
the Insurance Excess shall have been made as aforesaid, the total of such
monthly remittances is greater than the Insurance Excess for such Operating
Year, Landlord shall credit such overpayment against Tenant’s subsequent
obligations on account of Insurance Costs (or promptly refund such overpayment
if the term of this Lease has ended and Tenant has no further obligation to
Landlord); if the total of such remittances is less than the Insurance Excess
for such Operating Year, Tenant shall pay the difference to Landlord within ten
(10) days after being so notified by





-  7  -

--------------------------------------------------------------------------------

 

 

Landlord.  In no event shall Tenant be entitled to receive any reimbursement or
credit if Insurance Costs for any Operating Year are less than Base Insurance
Costs.

In the event that Tenant’s obligation to pay Annual Fixed Rent for Insurance
Costs shall commence or the term of this Lease shall expire or be terminated
during any Operating Year or Tenant’s Percentage shall be modified during any
Operating Year due to a change in the rentable area of the Building and/or the
Premises or otherwise, as the case may be, then the amount of the Insurance
Excess which may be payable by Tenant as provided in this Subsection 4.2.2 shall
be pro-rated on a daily basis based on a 360 day Operating Year.

“Insurance Costs” shall be all costs and premiums paid or incurred by Landlord
for liability, rental income and property insurance relative to the Property and
premiums for fidelity bonds covering persons having custody or control over
funds or other property of Landlord relating to the Property.

4.2.3       Electricity Cost.  Tenant shall pay to Landlord, as Additional Rent,
Tenant’s Percentage of the charges paid or incurred by Landlord each month for
electricity supplied to the Property (“Tenant’s Electricity Obligation”), such
payment to be made by Tenant to Landlord not later than thirty (30) days after
invoicing by Landlord on a monthly or other periodic basis as reasonably
determined by Landlord. If the Commencement Date is not the first day of a month
or the term of this Lease shall expire or be terminated other than on the last
day of a month, or Tenant’s Percentage shall be modified, then the amount of
Tenant’s Electricity Obligation which may be payable by Tenant as provided in
this Subsection 4.2.3 shall be suitably pro-rated.

If during any month less than ninety five percent (95%) of the rentable area of
the Building was leased to tenants or if Landlord is supplying less than ninety
five percent (95%) of the rentable area of the Building with electricity,
Landlord may reasonably estimate the cost of electricity that would have been
incurred if ninety five percent (95%) of the Building were occupied during such
month and electricity was being supplied to ninety five percent (95%) of the
rentable area of the Building, and such projected amount shall, for the purposes
hereof, be deemed to be Landlord’s cost of electricity for such month.

4.3       Personal Property and Sales Taxes.  Tenant shall pay all taxes
charged, assessed or imposed upon the personal property of Tenant and all taxes
on the sales of inventory, merchandise and any other goods by Tenant in or upon
the Premises. Tenant shall also pay to Landlord, for its remittance to relevant
governmental authority, all taxes (including but not limited to sales and use
taxes) imposed on Annual Fixed Rent, Additional Rent and all other amounts
payable by Tenant under this Lease, together with and as and when each
installment thereof or other amount becomes due and payable to Landlord.

4.4       Insurance.

4.4.1       Insurance Policies.  Tenant shall, at its expense, take out and
maintain, throughout the term of this Lease, the following insurance:

4.4.1.1  Commercial general liability insurance (on an occurrence basis,
including without limitation, contractual liability, bodily injury, property
damage, fire legal





-  8  -

--------------------------------------------------------------------------------

 

 

liability, and products and completed operations coverage) under which Tenant is
named as an insured and Landlord and Landlord’s agent The RMR Group LLC (and the
holder of any mortgage on the Premises or Property, as set out in a notice from
time to time) are named as additional insureds as their interests may appear, in
an amount which shall, at the beginning of the term, be at least equal to the
Commercial General Liability Insurance Limits, and, which, from time to time
during the term, shall be for such higher limits, if any, as Landlord shall
determine to be customarily carried in the area in which the Premises are
located at property comparable to the Premises and used for similar purposes;

4.4.1.2  Worker’s compensation insurance with statutory limits covering all of
Tenant’s employees working on the Premises;

4.4.1.3  Property insurance on a “replacement cost” basis with an agreed value
endorsement covering all furniture, furnishings, fixtures and equipment and
other personal property brought to the Premises by Tenant and anyone acting
under Tenant and all improvements and betterments to the Premises performed at
Tenant’s expense; and

4.4.1.4  Business income and extra expense insurance covering twelve months loss
of income.

4.4.2       Requirements.  All policies of insurance maintained by Tenant shall
contain deductibles and self-insured retentions not in excess of that reasonably
approved by Landlord, shall contain a clause confirming that such policy and the
coverage evidenced thereby shall be primary with respect to any insurance
policies carried by Landlord and shall be obtained from insurers qualified to do
business and in good standing in the State of Florida having a rating by A.M.
Best Company of at least A-VIII.  Tenant shall, prior to the Commencement Date,
and thereafter, not less than ten (10) days prior to any policy expiration,
deliver to Landlord a certificate of the insurer, certifying that such policy
has been issued and paid in full, providing the coverage required by this
Section and containing provisions specified herein.  Each such policy shall be
non‑cancelable and not materially changed with respect to the interest of
Landlord and such mortgagees of the Property without at least thirty (30) days’
prior written notice thereto.

4.4.3       Waiver of Subrogation.  Landlord and Tenant shall each endeavor to
secure an appropriate clause in, or an endorsement upon, each property damage
insurance policy obtained by it and covering the Building, the Premises or the
personal property, fixtures and equipment located therein or thereon, pursuant
to which the respective insurance companies waive subrogation and permit the
insured, prior to any loss, to agree with a third party to waive any claim it
might have against said third party.  The waiver of subrogation or permission
for waiver of any claim hereinbefore referred to shall extend to the agents of
each party and its employees and, in the case of Tenant, shall also extend to
all other persons and entities occupying or using the Premises by, through or
under Tenant.

Subject to the foregoing provisions of this Subsection 4.4.3, and insofar as may
be permitted by the terms of the property insurance policies carried by it, each
party hereby releases the other with respect to any claim which it might
otherwise have against the other party for any loss or damage to its property to
the extent such damage is actually covered or would have been





-  9  -

--------------------------------------------------------------------------------

 

 

covered by policies of property insurance required by this Lease to be carried
by the respective parties hereunder.  In addition, Tenant agrees to exhaust any
and all claims against its insurer(s) prior to commencing an action against
Landlord for any loss covered by insurance required to be carried by Tenant
hereunder.

4.5       Utilities.  Tenant shall pay all charges for telephone and other
utilities or services not supplied by Landlord pursuant to Subsection 5.1.1, the
first sentence of Subsection 5.1.2 and Subsection 5.1.3, whether designated as a
charge, tax, assessment, fee or otherwise, all such charges to be paid as the
same from time to time become due.  Except as otherwise provided in this Section
4.5 or in Article 5, it is understood and agreed that Tenant shall make its own
arrangements for the installation or provision of all utilities and services and
that Landlord shall be under no obligation to furnish any utilities to the
Premises.

4.6       Late Payment of Rent.  If any installment of Annual Fixed Rent or any
Additional Rent is not paid on or before the date the same is due, it shall bear
interest (as Additional Rent) from the date due until the date paid at the
Default Rate (as defined in Section 8.4).  In addition, if any installment of
Annual Fixed Rent or Additional Rent is unpaid for more than five (5) days after
the date due, Tenant shall pay to Landlord a late charge equal to the greater of
One Hundred Dollars ($100) or ten percent (10%) of the delinquent amount, which
amount represents a reasonable estimate of the cost and expense that would be
incurred by Landlord in processing and administration of each delinquent payment
by Tenant. The payment of any such late charges shall not excuse or cure any
default by Tenant under this Lease.  Absent specific provision to the contrary,
all Additional Rent shall be due and payable in full ten (10) days after demand
by Landlord.

4.7       Security Deposit.  Upon execution of this Lease, Tenant shall deposit
with Landlord the Security Deposit.  The Security Deposit shall be held by
Landlord as security for the faithful performance of all the terms of this Lease
to be observed and performed by Tenant.  The Security Deposit shall not be
mortgaged, assigned, transferred or encumbered by Tenant and any such act on the
part of Tenant shall be without force and effect and shall not be binding upon
Landlord.  Tenant shall cause the Security Deposit to be maintained throughout
the term in the amount set forth in Section 1.1.

If the Annual Fixed Rent or Additional Rent payable hereunder shall be overdue
and unpaid or should Landlord make any payment on behalf of the Tenant, or
Tenant shall fail to perform any of the terms of this Lease, then Landlord may,
at its option and without notice or prejudice to any other remedy which Landlord
may have on account thereof, appropriate and apply the entire Security Deposit
or so much thereof as may be necessary to compensate Landlord toward the payment
of Annual Fixed Rent, Additional Rent or other sums or loss or damage sustained
by Landlord due to such breach by Tenant; and Tenant shall forthwith upon demand
restore the Security Deposit to the amount stated in Section 1.1.
Notwithstanding the foregoing, upon the application by Landlord of all or any
portion of the Security Deposit (with or without notice thereof to Tenant) to
compensate Landlord for a failure by Tenant to pay any Annual Fixed Rent or
Additional Rent when due or to perform any other obligation hereunder, and until
Tenant shall have restored the Security Deposit to the amount required by
Section 1.1, Tenant shall be deemed to be in default in the payment of
Additional Rent for purposes of Section 8.1(i) hereof.  So long as Tenant shall
not be in default of its obligations under this





-  10  -

--------------------------------------------------------------------------------

 

 

Lease, Landlord shall return the Security Deposit, or so much thereof as shall
have not theretofore been applied in accordance with the terms of this Section
4.7, to Tenant promptly following the expiration or earlier termination of the
term of this Lease and the surrender of possession of the Premises by Tenant to
Landlord in accordance with the terms of this Lease.  While Landlord holds the
Security Deposit, Landlord shall have no obligation to pay interest on the same
and shall have the right to commingle the same with Landlord’s other funds.  If
Landlord conveys Landlord’s interest under this Lease, the Security Deposit, or
any part thereof not previously applied, shall be turned over by Landlord to
Landlord’s grantee, and Tenant shall look solely to such grantee for proper
application of the Security Deposit in accordance with the terms of this Section
4.7 and the return thereof in accordance herewith.  The holder of a mortgage on
the Property shall not be responsible to Tenant for the return or application of
the Security Deposit, whether or not it succeeds to the position of Landlord
hereunder, unless such holder actually receives the Security Deposit.

Article 5

Landlord’s Covenants

5.1       Affirmative Covenants.  Landlord shall, during the term of this Lease
provide the following:

5.1.1       Heat and Air‑Conditioning.  Landlord shall furnish heat, ventilation
and air conditioning (“HVAC”) to the Premises sufficient to maintain the
Premises at comfortable temperatures for general office use, subject to all
federal, state and municipal regulations, during Normal Building Operating Hours
(as defined in the Rules and Regulations).  If Tenant shall require HVAC service
outside the hours and days above specified, Landlord may furnish such service
and Tenant shall pay therefor such charges as may from time to time be in effect
($40.00 per hour as of the Date of this Lease).  In the event Tenant locates an
excessive number of persons or heat-generating equipment in the Premises which
overloads the capacity of the Building HVAC systems or in any other way
interferes with such system’s ability to perform adequately its proper
functions, supplementary systems may, if and as needed, at Landlord’s option, be
provided by Landlord, at Tenant’s expense.  Landlord shall have no
responsibility for providing any service from Separate HVAC Equipment, as
defined in Subsection 6.1.3.

5.1.2       Electricity.  Landlord shall furnish to the Premises electricity in
reasonable amounts for customary office uses. Electrical service to any Separate
HVAC Equipment shall be separately metered by Tenant at its sole cost and
expense and Tenant shall pay all charges for such electrical service directly to
the provider.

5.1.3      Cleaning; Water.  Landlord shall provide cleaning, maintenance and
landscaping to the common areas of the Building and Property (including snow
removal to the extent necessary to maintain reasonable access to the Building)
in accordance with standards generally prevailing throughout the term hereof in
comparable office buildings in the City of Alachua; and furnish water for
ordinary drinking, lavatory and toilet facilities (as opposed to special
laboratory or other uses in excess of general office uses).

Notwithstanding the foregoing or any other provision of this Lease to the
contrary, Landlord shall have no obligation to handle or dispose of any (a)
radioactive, volatile, highly





-  11  -

--------------------------------------------------------------------------------

 

 

flammable, explosive or toxic materials, (b) any Hazardous Materials as defined
in Section 6.2.8, (c) needles, syringes, lancets, similar sharp objects or
contaminated glassware, (d) blood products, (e) body fluids, (f) human or animal
tissue, discarded medical equipment and parts that were in contact with
infectious agents, (g) any other waste defined as medical or infectious waste in
applicable federal, state or local laws or regulations, (h) construction debris,
or (i) any other waste which, because of its nature, requires special handling
or disposal; any item identified in clauses “(a)” through “(i)”, above,
hereinafter referred to as “Excepted Waste”.  Tenant agrees that the handling
and disposal of Excepted Waste, and the cleaning of any portion of the Premises
contaminated by Excepted Waste, shall be the sole responsibility of Tenant and
Tenant shall contract directly for the handling and disposal of Excepted Waste
and the cleaning of any portion of the Premises contaminated by Excepted Waste,
at Tenant’s sole cost and expense. Tenant is prohibited from placing, disposing
or discarding Excepted Waste with the ordinary trash of the Building. Title to
and liability for any Excepted Waste shall, at all times, remain with Tenant,
and Tenant agrees to indemnify and hold Landlord and Landlord’s mortgagee(s)
harmless from any and all liability relating to or arising from the handling or
disposal of Excepted Waste.

5.1.4      Elevator and Lighting.  Landlord shall furnish non‑exclusive
passenger elevator service from the lobby to the Premises; purchase and install
all building standard lamps, tubes, bulbs, starters and ballasts for lighting
fixtures in the Premises; and provide lighting to public and common areas of the
Property.

5.1.5    Repairs.  Except as otherwise expressly provided herein, Landlord shall
make such repairs and replacements to the roof, exterior walls, floor slabs and
other structural components of the Building, and to the common areas and
facilities of the Building (including any common plumbing, electrical and HVAC
equipment, elevators and any other common equipment or systems in the Building)
as may be necessary to keep them in good repair and condition (exclusive of
equipment installed by Tenant and except for those repairs required to be made
by Tenant pursuant to Subsection 6.1.3 hereof and repairs or replacements
occasioned by any act or negligence of Tenant, its agents, customers,
contractors, employees, invitees, or licensees).

5.2       Interruption.  Landlord shall have no responsibility or liability to
Tenant for failure, interruption, inadequacy, defect or unavailability of any
services, facilities, utilities, repairs or replacements or for any failure or
inability to provide access or to perform any other obligation under this Lease
caused by any event beyond Landlord’s reasonable control, including, without
limitation, breakage, accident, fire, flood or other casualty, strikes or other
labor trouble, any governmental order or regulation, inclement weather, repairs,
inability to obtain or shortages of utilities, supplies, labor or materials,
war, civil commotion or other emergency, or any act or omission of Tenant or
Tenant’s agents, employees or licensees.  In no event shall Landlord be liable
to Tenant for any indirect or consequential damages suffered by Tenant due to
any such failure, interruption, inadequacy, defect or unavailability.  No
failure or omission on the part of Landlord to furnish any of same for any of
the reasons set forth in this paragraph shall be construed as an eviction of
Tenant, actual or constructive, or entitle Tenant to an abatement of rent, nor
render Landlord liable in damages, or release Tenant from prompt fulfillment of
any of its covenants under this Lease.





-  12  -

--------------------------------------------------------------------------------

 

 

Landlord shall use all reasonable efforts to minimize the duration of any
interruption of any services or repairs to be performed or provided by
Landlord.  Notwithstanding the foregoing, if (i) Landlord ceases to furnish any
utility or service that Landlord is obligated to furnish under this Lease or to
perform repairs which Landlord is obligated to perform pursuant to Subsection
5.1.5 (a “Landlord Service Interruption”) and such Landlord Service Interruption
continues for a period of more than five (5) consecutive Business Days after
Tenant give Landlord notice, complying with the last sentence of this paragraph,
thereof (the “Interruption Notice”), (ii) such Landlord Service interruption was
not caused by Tenant, its employees, contractors, agents or invitees, (iii) such
Landlord Service Interruption was not caused by a fire or other casualty (in
which case Article 7 shall control), (iv) such Landlord Service Interruption was
the result of events or circumstances within Landlord’s reasonable control and
the restoration of services is reasonably within the control of Landlord, and
(v) as a result of such Landlord Service Interruption the Premises or a material
portion thereof, is rendered untenantable (meaning that Tenant is unable to use
all or such portion of the Premises in the normal course of its business) and
Tenant shall, concurrently with the giving of such notice, discontinue use of
the Premises or the portion thereof which is unusable as a result (other than
for sporadic purposes such as salvage, security or retrieval of property), then
Annual Fixed Rent and Additional Rent on account of Taxes and Insurance Costs
shall be equitably abated for such portion of the Premises rendered unusable for
the period commencing on the expiration of such five (5) Business Day period and
ending on the date that the Premises (or such portion) is rendered usable.  If
more than fifty percent (50%) of the Premises is rendered unusable and if Tenant
shall vacate the entire Premises, then the aforesaid abatement shall be a full
abatement.  Any notice from Tenant pursuant to the first sentence of this
paragraph shall expressly state that the failure of Landlord to cure any claimed
default timely shall give rise to Tenant’s rights of rent abatement.

Landlord reserves the right to deny access to the Building and to interrupt the
services of the HVAC, plumbing, electrical or other mechanical systems or
facilities in the Building when necessary from time to time by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary, until
such repairs, alterations, replacements or improvements shall have been
completed.  Landlord shall use reasonable efforts to minimize the duration of
any such interruption and to give to Tenant at least three (3) days’ notice if
service is to be interrupted, except in cases of emergency.

5.3       Access to Building.  During Normal Building Operating Hours, the
Building shall, subject to the provisions of Section 5.2, be open and access to
the Premises shall be freely available, subject to the Rules and
Regulations.  During periods other than Normal Building Operating Hours, Tenant
shall have access to the Premises, but such access shall also be subject to the
Rules and Regulations.

5.4       Indemnification.  Subject to all limitations, waivers, exclusions and
conditions contained in this Lease (each of which shall control in the event of
any conflict or inconsistency with this Section 5.4), Landlord shall defend,
hold harmless and indemnify Tenant and its directors, officers, agents and
employees against and from any and all claims, liabilities or penalties asserted
by or on behalf of any third party on account of bodily injury or damage to the
property of such third  party (excluding damage to the property of any subtenant
or assignee of Tenant) arising out of the  negligence or other wrongful conduct
of Landlord or its agents,





-  13  -

--------------------------------------------------------------------------------

 

 

contractors or employees during the term of this Lease.  In case of any action
or proceeding brought against Tenant by reason of any such claim, Landlord, upon
notice from Tenant, shall resist or defend such action or proceeding and employ
counsel therefor reasonably satisfactory to Tenant.

Article 6

Tenant’s Additional Covenants

6.1       Affirmative Covenants.  Tenant shall do the following:

6.1.1       Perform Obligations.  Tenant shall perform promptly all of the
obligations of Tenant set forth in this Lease; and pay when due the Annual Fixed
Rent and Additional Rent and all other amounts which by the terms of this Lease
are to be paid by Tenant.

6.1.2       Use.  Tenant shall use the Premises only for the Permitted Uses and
from time to time, procure and maintain all licenses, permits and approvals
necessary therefor and for any other use or activity conducted at the Premises,
at Tenant’s sole expense.

6.1.3       Repair and Maintenance.  Tenant shall maintain the Premises in neat
and clean order and condition and perform all repairs to the Premises and all
fixtures, systems, and equipment therein (including Tenant’s equipment and other
personal property and any HVAC Equipment serving all or any portion of the
Premises to the exclusion of any other space in the Building (“Separate HVAC
Equipment”)) as are necessary to keep them in good and clean working order,
appearance and condition, reasonable use and wear thereof and damage by
unavoidable fire or other casualty only excepted and shall replace any damaged
or broken glass in windows and doors of the Premises (except glass in the
exterior walls of the Building) with glass of the same quality as that damaged
or broken. Tenant shall contract separately for janitorial services for the
Premises with Landlord’s janitorial services provider or another janitorial
services provider reasonably acceptable to Landlord and Tenant shall cause the
Premises to be cleaned in accordance standards at least equal to Landlord’s
janitorial standards for leased space in the Building. Tenant shall dispose of
all trash and rubbish in such manner as Landlord reasonably directs and shall
comply with any reasonable recycling programs established by Landlord for the
Building.

6.1.4      Compliance with Law.  Tenant shall make all repairs, alterations,
additions or replacements to the Premises required by any law or ordinance or
any order or regulation of any public authority; keep the Premises safe and
equipped with all safety appliances so required; and comply with, and perform
all repairs, alterations, additions or replacements required by, the orders and
regulations of all governmental authorities with respect to zoning, building,
fire, health and other codes, regulations, ordinances or laws applicable to the
Premises or other portions of the Property and arising out of any use being
conducted in or on the Premises or arising out of any work performed by Tenant.

6.1.5       Indemnification.  Tenant shall indemnify and hold harmless Landlord,
its employees and Landlord’s agents and their employees from and against, any
and all demands, claims, causes of action, fines, penalties, damage,
liabilities, judgments and expenses (including, without limitation, attorneys'
fees) incurred in connection with or arising from:  (i) the use or





-  14  -

--------------------------------------------------------------------------------

 

 

occupancy or manner of use or occupancy of the Premises by Tenant or any person
claiming under Tenant; (ii) any matter occurring on the Premises during the
term; (iii) any acts, omissions or negligence of Tenant or any person claiming
under Tenant, or the contractors, agents, employees, invitees or visitors of
Tenant or any such person; (iv) any breach, violation or nonperformance by
Tenant or any person claiming under Tenant or the employees, agents,
contractors, invitees or visitors of Tenant or any such person of any term,
covenant or provision of this Lease or any law, ordinance or governmental
requirement of any kind; (v) claims of brokers or other persons for commissions
or other compensation arising out of any actual or proposed sublease of any
portion of the Premises or assignment of Tenant’s interest under this Lease, or
Landlord’s denial of consent thereto or exercise of any of Landlord’s other
rights under Subsection 6.2.1; and (vi) any injury or damage to the person,
property or business of Tenant, its employees, agents, contractors, invitees,
visitors or any other person entering upon the Property under the express or
implied invitation of Tenant.  If any action or proceeding is brought against
Landlord or its employees or Landlord’s agents or their employees by reason of
any such claim, Tenant, upon notice from Landlord, shall defend the same, at
Tenant's expense, with counsel reasonably satisfactory to
Landlord.  Notwithstanding the foregoing in no event shall this Subsection 6.1.5
require Tenant to indemnify or defend Landlord or its employees or Landlord’s
agents or their employees against any loss, cost, damage, liability, claim, or
expense to the extent arising out of the gross negligence or willful misconduct
of Landlord or its employees or Landlord’s agents or their employees.

6.1.6       Landlord’s Right to Enter.  Tenant shall permit Landlord and its
agents and invitees to enter into and examine the Premises at reasonable times
and to show the Premises to prospective lessees, lenders, partners and
purchasers and others having a bona fide interest in the Premises, and to make
such repairs, alterations and improvements and to perform such testing and
investigation as Landlord shall reasonably determine to make or perform. Except
in instances posing an imminent threat to life or property, and except for any
entry pursuant to the performance of Landlord’s routine obligations under
Article 5, Landlord shall give Tenant reasonable notice prior to making any
entry onto the Premises, provided, however, notwithstanding Section 10.1 to the
contrary, such notice may be made orally or by email. In exercising its rights
hereunder, Landlord shall use reasonable efforts to minimize, to the extent
practicable, any interference with the conduct of Tenant’s business, but this
shall not obligate Landlord to perform any work or to schedule any entry upon
the Premises outside of Normal Building Operating Hours.

6.1.7       Payment of Landlord’s Cost of Enforcement.  Tenant shall pay, within
five (5) days following demand, Landlord’s expenses, including reasonable
attorneys’ fees, incurred in enforcing any obligation of Tenant under this
Lease.

6.1.8       Yield Up.  Tenant shall, at the expiration or earlier termination of
the term of this Lease, surrender all keys to the Premises; remove all of its
trade fixtures and personal property in the Premises; remove such installations
(including wiring and cabling wherever located), alterations and improvements
made (or if applicable, restore any items removed) by or on behalf of Tenant as
Landlord may request and all Tenant’s signs wherever located; repair all damage
caused by such removal; and vacate and yield up the Premises (including all
installations, alterations and improvements made by or on behalf of Tenant
except as Landlord shall request Tenant to remove), broom clean and in the same
good order and repair





-  15  -

--------------------------------------------------------------------------------

 

 

in which Tenant is obliged to keep and maintain the Premises by the provisions
of this Lease. Any property not so removed shall be deemed abandoned and may be
removed and disposed of by Landlord in such manner as Landlord shall determine
and Tenant shall pay Landlord the entire cost and expense incurred by it in
effecting such removal and disposition.  Notwithstanding the preceding
provisions of this Subsection 6.1.8, if at the time of request for consent,
Tenant shall also request a determination from Landlord whether as to any
particular alterations it reserves the right to require Tenant to remove such
alterations from the Premises upon the expiration or earlier termination of the
Lease, and Landlord shall not reserve such right at the time of consent,
Landlord may not require Tenant to remove such alteration from the Premises upon
the expiration or earlier termination of the Lease.

6.1.9       Rules and Regulations.  Tenant shall, during the term of this Lease,
observe and abide by (and cause its employees, agents and visitors to observe)
the Rules and Regulations of the Building set forth as Exhibit B, as the same
may from time to time be amended, revised or supplemented and of which Tenant
has been given a copy (the “Rules and Regulations”).

6.1.10     Estoppel Certificate.  Tenant shall, within ten (10) days’ following
written request by Landlord, execute, acknowledge and deliver to Landlord a
statement in form satisfactory to Landlord in writing certifying that this Lease
is unmodified and in full force and effect and that Tenant has no defenses,
offsets or counterclaims against its obligations to pay the Annual Fixed Rent
and Additional Rent and any other charges and to perform its other covenants
under this Lease (or, if there have been any modifications, that this Lease is
in full force and effect as modified and stating the modifications and, if there
are any defenses, offsets or counterclaims, setting them forth in reasonable
detail), the dates to which the Annual Fixed Rent and Additional Rent and other
charges have been paid, and any other matter pertaining to this Lease.  Any such
statement delivered pursuant to this Subsection 6.1.10 may be relied upon by any
prospective purchaser or mortgagee of the Property, or any prospective assignee
of such mortgage.

6.1.11    Landlord’s Expenses For Consents.  Tenant shall reimburse Landlord, as
Additional Rent, within five (5) days following demand, for all reasonable
legal, engineering and other professional services expenses incurred by Landlord
in connection with all requests by Tenant for consent or approval hereunder.

6.2       Negative Covenants.  Tenant shall not do the following.

6.2.1       Assignment and Subletting.  Tenant shall not, directly or
indirectly, assign, mortgage, pledge, hypothecate, encumber or otherwise
transfer this Lease or sublease (which term shall be deemed to include the
granting of concessions and licenses and the like) all or any part of the
Premises or suffer or permit this Lease or the leasehold estate hereby created
or any other rights arising under this Lease to be assigned, transferred,
mortgaged, pledged, hypothecated or encumbered, in whole or in part, whether
voluntarily, involuntarily or by operation of law, or permit the use or
occupancy of the Premises by anyone other than Tenant.

Notwithstanding the foregoing, Tenant may, without the need for Landlord’s
consent, but only upon not less than ten (10) days prior notice to Landlord,
assign its interest in this Lease (a





-  16  -

--------------------------------------------------------------------------------

 

 

“Permitted Assignment”) to (i) any entity which shall be a successor to Tenant
either by merger or consolidation (a “Merger”) or to a purchaser of all or
substantially all of Tenant’s assets in either case provided the successor or
purchaser shall have a tangible net worth, after giving effect to the
transaction, of not less than the greater of the net worth of Tenant named in
Section 1.1 as of the Date of this Lease or the net worth of Tenant named in
Section 1.1 immediately prior to such Merger or sale (the “Required Net Worth”)
or (ii) any entity (an “Affiliate”) which is a direct or indirect subsidiary or
parent (or a direct or indirect subsidiary of a parent) of the named Tenant set
forth in Section 1.1, in either case of (i) or (ii) only so long as (I) the
principal purpose of such assignment is not the acquisition of Tenant’s interest
in this Lease (except if such assignment is made for a valid intracorporate
business purpose to an Affiliate) and is not made to circumvent the provisions
of this Subsection 6.2.1, (II) except if pursuant to a Merger permitted by
clause (i) above, Tenant shall, contemporaneously with such assignment, provide
Landlord with a fully executed counterpart of any such assignment, which
assignment shall comply with the provisions of this Subsection 6.2.1 and shall
include an agreement by the assignee in form reasonably satisfactory to
Landlord, to assume all of Tenant’s obligations under this Lease and be bound by
all of the terms of this Lease, (III) in the case of an actual or deemed
assignment pursuant to clause (i) Tenant shall provide Landlord, not less than
ten (10) days in advance of any such assignment, evidence reasonably
satisfactory to Landlord of the Required Net Worth of the successor or
purchaser, and (IV) there shall not be a Default of Tenant at the effective date
of such assignment.  Tenant shall also be permitted, without the need for
Landlord’s consent, but only upon not less than ten (10) days prior notice to
Landlord, to enter into any sublease (a “Permitted Sublease”) with any Affiliate
provided that such sublease shall expire upon any event pursuant to which the
sublessee thereunder shall cease to be an Affiliate.  Any assignment to an
Affiliate shall provide that it may, at Landlord’s election, be terminated and
deemed void if during the term of this Lease such assignee or any successor to
the interest of Tenant hereunder shall cease to be an Affiliate.

If Tenant intends to enter into any sublease or assignment other than a
Permitted Sublease or Permitted Assignment, Tenant shall, not later than sixty
(60) days prior to the proposed commencement of such sublease or assignment,
give Landlord notice thereof, which notice shall set forth in reasonable detail,
the proposed subtenant or assignee, the terms and conditions of the proposed
sublease or assignment and information regarding the financial condition of the
proposed subtenant or assignee. Tenant shall promptly provide Landlord with such
additional information with respect to such subtenant or assignee as Landlord
may reasonably request.  Landlord may elect to terminate the term of this Lease
if Tenant intends to assign this Lease, or to sublease (including expansion
options) more than fifty percent (50%) of the Premises for a term (including
extension options) of more than half of the remaining term hereof by giving
notice to Tenant of such election not later than thirty (30) days after
receiving notice of such intent from Tenant.  If Landlord shall give such notice
within such thirty (30) day period, upon the later to occur of (A) the proposed
date of commencement of such proposed sublease or assignment, or (B) the date
which is thirty (30) days after Landlord’s notice, the term of this Lease shall
terminate. If Landlord shall not give such notice, but Tenant shall not enter
into such sublease or assignment on the terms and conditions set forth in such
notice from Tenant within one hundred twenty (120) days of the initially
proposed sublease or assignment commencement date and shall still desire to
enter into any sublease or assignment, the first sentence of this paragraph
shall again become applicable.





-  17  -

--------------------------------------------------------------------------------

 

 

If Landlord shall not elect to terminate the term of this Lease, then Landlord
shall not unreasonably condition or withhold its consent to any sublease,
provided that, in addition to any other grounds for withholding of consent,
Landlord may withhold its consent if in Landlord’s good faith judgment:  (i) the
proposed assignee or subtenant does not have a financial condition reasonably
acceptable to Landlord; (ii) the business and operations of the proposed
assignee or subtenant are not of comparable quality to the business and
operations being conducted by the majority of other tenants in the Building;
(iii) the proposed assignee or subtenant is a business competitor of Landlord or
is an affiliate of a business competitor of Landlord; (iv) the identity of the
proposed assignee or subtenant is, or the intended use of any part of the
Premises, would be, in Landlord’s determination, inconsistent with first-class
office space or Landlord’s commitments to other tenants in the Building or any
covenants, conditions or restrictions binding on Landlord or applicable to the
Property; (v) at the time of the proposed assignment or subleasing Landlord is
able to meet the space requirements of Tenant’s proposed assignee or subtenant
by leasing available space in the Building to such person or entity and either
(a) the proposed assignee or subtenant is a tenant or other occupant of the
Building or any building in Alachua, Florida owned by Landlord or any entity
affiliated with Landlord (or is an entity affiliated with any such tenant or
occupant), or (b) the proposed assignee or subtenant is an entity, or is
affiliated with any entity, which shall have entered into negotiation with
Landlord for space in the Building within the preceding twelve (12) months; or
(vi) any such sublease shall result in the Premises being occupied by more than
two (2) parties (including Tenant) at any one time.

No subletting or assignment shall in any way impair the continuing primary
liability of the Tenant named in Section 1.1, and any immediate or remote
successor in interest, and no consent to any subletting or assignment in a
particular instance shall be deemed to be a waiver of the obligation to obtain
the Landlord’s written approval in the case of any other subletting or
assignment.  The joint and several liability of Tenant named herein and any
immediate and remote successor in interest (by assignment or otherwise) for the
payment of Annual Fixed Rent and Additional Rent, and the timely performance of
all non-monetary obligations on Tenant’s part to be performed or observed, shall
not in any way be discharged, released or impaired by any (a) agreement which
modifies any of the rights or obligations of the parties under this Lease, (b)
stipulation which extends the time within which an obligation under this Lease
is to be performed, (c) waiver of the performance of an obligation required
under this Lease, or (d) failure to enforce any of the obligations set forth in
this Lease.  No assignment, subletting or occupancy shall affect the Permitted
Uses.  Any subletting, assignment or other transfer of Tenant’s interest in this
Lease in contravention of this Section 6.2.1 shall be voidable at Landlord’s
option.  Tenant shall not occupy any space in the Building (by assignment,
sublease or otherwise) other than the Premises.

6.2.2      Nuisance.  Tenant shall not injure, deface or otherwise harm the
Premises; nor commit any nuisance; nor permit in the Premises any inflammable
fluids or chemicals (except such as are customarily used in connection with
standard office and medical office equipment); nor permit any cooking to such
extent as requires special exhaust venting; nor permit the emission of any
objectionable noise or odor; nor make, allow or suffer any waste; nor make any
use of the Premises which is improper, offensive or contrary to any law or
ordinance or which will invalidate or increase the premiums for any of
Landlord’s insurance or which is





-  18  -

--------------------------------------------------------------------------------

 

 

liable to render necessary any alteration or addition to the Building; nor
conduct any auction, fire, “going out of business” or bankruptcy sales.

6.2.3      Floor Load; Heavy Equipment.  Tenant shall not place a load upon any
floor of the Premises exceeding the lesser of the floor load capacity which such
floor was designed to carry or which is allowed by law.  Landlord reserves the
right to prescribe the weight and position of all heavy business machines and
equipment, including safes, which shall be placed so as to distribute the
weight.  Business machines and mechanical equipment which cause vibration or
noise shall be placed and maintained by Tenant at Tenant’s expense in settings
sufficient to absorb and prevent vibration, noise and annoyance.

6.2.4      Electricity.  Tenant shall not connect to the electrical distribution
system serving the Premises a total load exceeding the lesser of the capacity of
such system or the maximum load permitted from time to time under applicable
governmental regulations.  The capacity of the electrical distribution system
serving the Premises shall be the lesser of (i) the capacity of the branch of
the system serving the Premises exclusively or (ii) the allocation to the
Premises of the capacity of the system serving the entire Building, Landlord and
Tenant agreeing that such capacity shall be allocated equally over the entire
rentable area of the Building.

6.2.5       Installation, Alterations or Additions.  Tenant shall not make any
installations, alterations or additions in, to or on the Premises nor permit the
making of any holes in the walls or partitions (except for small holes required
to hang signs, marker boards, shelving and customary office art), ceilings or
floors without on each occasion obtaining the prior consent of Landlord, and
then only pursuant to plans and specifications approved by Landlord in advance
in each instance.  Landlord’s approval shall not be unreasonably withheld or
delayed with respect to alterations, additions or improvements which do not
affect the structural elements of the Building, equal or exceed Building
standards in quality and do not adversely affect or require any modifications to
the plumbing, heating, ventilating, air-conditioning, mechanical, electrical or
life-safety systems of the Building, are not visible from outside of the
Premises and shall not increase Taxes or Insurance Costs nor require Landlord to
perform any work to the Property. Notwithstanding the foregoing, Tenant need not
obtain Landlord’s consent to perform Cosmetic Alterations (defined below) if the
same are not visible from the exterior or common areas of the Building and any
such work shall be scheduled at a time reasonably acceptable to Landlord.
“Cosmetic Alterations” means changes to the finishes within the Premises (e.g.
changes to the floor and wall coverings and paint) that do not affect the
structure or systems of the Premises or Building, do not involve work above
ceilings or within walls and do not require a building permit.  All work to be
performed to the Premises by Tenant shall (i) be performed in a good and
workmanlike manner by contractors approved in advance by Landlord and in
compliance with all applicable zoning, building, fire, health and other codes,
regulations, ordinances and laws, (ii) be made at Tenant’s sole cost and expense
and at such times and in such a manner as Landlord may from time to time
designate, and (iii) become part of the Premises and the property of Landlord
without being deemed additional rent for tax purposes, Landlord and Tenant
agreeing that Tenant shall be treated as the owner for tax purposes until the
expiration or earlier termination of the term hereof, subject to Landlord’s
rights pursuant to Section 6.1.8 to require Tenant to remove the same at or
prior to the expiration or earlier termination of the term hereof.  Tenant shall
pay promptly when due the entire cost of any work to the Premises so that the
Premises, Building and Property shall at all times be free of liens for labor
and materials, and, at





-  19  -

--------------------------------------------------------------------------------

 

 

Landlord’s request, Tenant shall furnish to Landlord a bond or other security
acceptable to Landlord assuring that any such work will be completed in
accordance with the plans and specifications theretofore approved by Landlord
and assuring that the Premises will remain free of any mechanics’ lien or other
encumbrances that may arise out of such work.  Prior to the commencement of any
such work, and throughout and until completion thereof, Tenant shall maintain,
or cause to be maintained, such insurance with coverage limits as shall be
reasonably required by Landlord.  Whenever and as often as any mechanic’s or
materialmen’s lien shall have been filed against the Property based upon any act
of Tenant or of anyone claiming through Tenant, Tenant shall within three (3)
days of notice from Landlord to Tenant take such action by bonding, deposit or
payment as will remove or satisfy the lien.

Notwithstanding anything to the contrary, in this Lease or otherwise, the
interest of the Landlord (whether in the Premises, Building, Property or
otherwise) shall not be subject to  liens for any improvements, alterations, or
repairs made by or for Tenant, or liens for any labor, service, material or
other work provided by, to or for Tenant, regardless of whether installed or
provided pursuant to this Lease or any other agreement now existing or hereafter
arising between Landlord and Tenant, all as contemplated in Section 713.10 of
the Florida Statutes and, in accordance with that statute, Tenant shall (a)
notify each and every contractor which makes or participates in any
improvements, alteration or repair, or which provides or participates in
providing any such labor, service material or other work of the existence of
this provision, (b) provide a copy of this provision to each such contractor,
and (c) require and cause each such contractor to notify each of their
respective contractors or other person or party with whom they deal in
connection with any improvement, alteration, repair, or any labor, service,
material or other work, of the existence of this provision and provide a copy of
this provision to each of them and require them to do likewise with each
contractor, person or party with whom they may deal, to the end that all
contractors, subcontractors, laborers, material suppliers, service providers,
and other persons, or parties, who make, provide or participate in any such
improvement, alteration or repair, or provide or participate in providing any
labor, service, material or other work, or otherwise act to bring about any of
the foregoing, will be placed on actual notice of this provision.

6.2.6       Signs.  Tenant shall not paint or place any signs or place any
curtains, blinds, shades, awnings, aerials, or the like, visible from outside
the Premises. Landlord shall provide Tenant with a Building standard suite entry
sign and Landlord shall maintain a tenant directory in the lobby of the Building
in which will be placed Tenant’s name and the location of the Premises in the
Building. Tenant’s initial suite signage and Building directory listing shall be
at no additional charge to Tenant, but Landlord may charge Tenant a reasonable
fee for any changes to such signage or listing.

6.2.7       Oil and Hazardous Materials.  Tenant shall not introduce on or
transfer to the Premises or Property, any Hazardous Materials (as hereinafter
defined); nor dump, flush or otherwise dispose of any Hazardous Materials into
the drainage, sewage or waste disposal systems serving the Premises or Property;
nor generate, store, use, release, spill or dispose of any Hazardous Materials
in or on the Premises or the Property, or to transfer any Hazardous Materials
from the Premises to any other location; and Tenant shall not commit or suffer
to be committed in or on the Premises or Property any act which would require
any reporting or filing of any notice with any governmental agency pursuant to
any statutes, laws, codes, ordinances,





-  20  -

--------------------------------------------------------------------------------

 

 

rules or regulations, present or future, applicable to the Property or to
Hazardous Materials. Notwithstanding the foregoing, Tenant shall not be
prohibited from using minimal quantities of cleaning fluids, photocopy toner and
other products or substances which may constitute or contain Hazardous
Materials, but which are customarily present in or about premises devoted to
first-class administrative and medical office uses, provided that the
transportation, use, storage and disposal thereof by Tenant is in strict
compliance with all Environmental Laws and the manufacturer’s instructions and
recommendations with respect thereto.

If Tenant shall generate, store, release, spill, dispose of or transfer to the
Premises or Property any Hazardous Materials, Tenant shall forthwith remove the
same, at its sole cost and expense, in the manner provided by all applicable
Environmental Laws (as hereinafter defined), regardless of when such Hazardous
Materials shall be discovered. Furthermore, Tenant shall pay any fines,
penalties or other assessments imposed by any governmental agency with respect
to any such Hazardous Materials and shall forthwith repair and restore any
portion of the Premises or Property which it shall disturb in so removing any
such Hazardous Materials to the condition which existed prior to Tenant’s
disturbance thereof.

Tenant agrees to deliver promptly to Landlord any notices, orders or similar
documents received from any governmental agency or official concerning any
violation of any Environmental Laws or with respect to any Hazardous Materials
affecting the Premises or Property.  In addition, Tenant shall, within ten (10)
days of receipt, accurately complete any questionnaires from Landlord or other
informational requests relating to Tenant’s use of the Premises and, in
particular, to Tenant’s use, generation, storage and/or disposal of Hazardous
Materials at, to, or from the Premises.

Tenant shall indemnify, defend (by counsel satisfactory to Landlord), protect,
and hold Landlord free and harmless from and against any and all claims, or
threatened claims, including without limitation, claims for death of or injury
to any person or damage to any property, actions, administrative proceedings,
whether formal or informal, judgments, damages, punitive damages, liabilities,
penalties, fines, costs, taxes, assessments, forfeitures, losses, expenses,
attorneys’ fees and expenses, consultant fees, and expert fees that arise from
or are caused in whole or in part, directly or indirectly, by Tenant’s use,
analysis, storage, transportation, disposal, release, threatened release,
discharge or generation of Hazardous Materials to, in, on, under, about or from
the Premises.  Tenant’s obligations hereunder shall include, without limitation,
and whether foreseeable or unforeseeable, all costs (including, without
limitation, capital, operating and maintenance costs) incurred in connection
with any investigation or monitoring of site conditions, repair, cleanup,
containment, remedial, removal or restoration work, or detoxification or
decontamination of the Premises, and the preparation and implementation of any
closure, remedial action or other required plans in connection therewith.  For
purposes of this Subsection 6.2.7, any acts or omissions of Tenant, or its
subtenants or assignees or its or their employees, agents, or contractors
(whether or not they are negligent, intentional, willful or unlawful) shall be
attributable to Tenant.

The term “Hazardous Materials” shall mean and include any oils, petroleum
products, asbestos, radioactive, biological, medical or infectious wastes or
materials, and any other toxic or hazardous wastes, materials and substances
which are defined, determined or identified as such





-  21  -

--------------------------------------------------------------------------------

 

 

in any Environmental Laws, or in any judicial or administrative interpretation
of Environmental Laws.

The term “Environmental Laws” shall mean any and all federal, state and
municipal statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, codes, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions relating to the
environment or to emissions, discharges or releases of pollutants, contaminants,
petroleum or petroleum products, medical, biological, infectious, toxic or
hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, medical, biological, infectious, toxic or hazardous
substances or wastes or the cleanup or other remediation thereof.

Article 7

Casualty or Taking

7.1       Termination.  If the Premises or the Property, or any material part
thereof shall be destroyed or damaged by fire or casualty, shall be taken by any
public authority or for any public use or shall be condemned by the action of
any public authority, then the term of this Lease may be terminated at the
election of Landlord.  Such election, which may be made notwithstanding the fact
that Landlord’s entire interest may have been divested, shall be made by the
giving of notice by Landlord to Tenant not later than one hundred twenty (120)
days after the date of the taking or casualty.

In the event that any material portion of the Premises is made unusable for the
conduct of Tenant’s business due to a taking or condemnation by any public
authority (other than temporarily for a period of less than one hundred eighty
(180) days), then the term of this Lease may be terminated at the election of
Tenant by the giving of notice by Tenant to Landlord within sixty (60) days
after the date of the taking or condemnation.  In the event any material part of
the Premises shall be destroyed or damaged or shall be made inaccessible or
untenantable by fire or other casualty (and Landlord has not elected to
terminate the term of this Lease pursuant to the preceding paragraph), then
within a reasonable time after the occurrence of such casualty damage, Landlord
shall give Tenant a notice (the “Restoration Notice”) advising Tenant whether or
not Landlord intends to restore the Premises and access thereto to a condition
substantially the same as existed immediately prior to such damage (subject to
any modification required by then current laws, rules, regulations and
ordinances and excluding any improvements to the Premises made by or on behalf
of Tenant) and if Landlord intends to so restore, of the time required to
substantially complete such work, as reasonably estimated by an architect or
general contractor selected by Landlord. If the Restoration Notice indicates
either that (a) Landlord shall not restore the Premises as provided above, or
(b) the estimated time required for Landlord to substantially complete such
restoration work shall exceed one hundred and eighty (180) days from the
occurrence of such casualty damage or the number of days which as of the date of
the casualty constitutes more than half of the then remainder of the term,
whichever period is shorter, Tenant may elect to terminate the term of this
Lease by giving notice to Landlord not later than thirty (30) days after the
date on which Landlord gives Tenant the Restoration Notice. Notwithstanding the
foregoing, Tenant shall have no right to terminate the term of this Lease due to
a fire or other





-  22  -

--------------------------------------------------------------------------------

 

 

casualty if the cause thereof was due to the gross negligence or intentional
misconduct of Tenant or any subtenant of Tenant or any agent or employee of
Tenant or its subtenant(s).

7.2       Restoration.  If Landlord does not elect to so terminate, this Lease
shall continue in force and (so long as the damage is not caused by the
negligence or other wrongful act of Tenant or its employees, agents, contractors
or invitees) a just proportion of the Annual Fixed Rent, according to the nature
and extent of the damages sustained by the Premises, shall be suspended or
abated commencing on the date of the casualty and continuing until the Premises
(excluding any improvements to the Premises made at Tenant’s expense), or what
may remain thereof, shall be put by Landlord in proper condition for use, which
Landlord covenants to do with reasonable diligence, subject to zoning and
building laws or ordinances then in existence.

7.3       Award.  Irrespective of the form in which recovery may be had by law,
all rights to seek reimbursement for damages or compensation arising from fire
or other casualty or any taking by eminent domain or condemnation shall belong
to Landlord in all cases.  Tenant hereby grants to Landlord all of Tenant’s
rights to such claims for damages and compensation and covenants to deliver such
further assignments thereof as Landlord may from time to time request.  Nothing
contained herein shall be construed to prevent Tenant from prosecuting in any
condemnation proceedings a claim for relocation expenses, provided that such
action shall not affect the amount of compensation otherwise recoverable by
Landlord from the taking authority.

Article 8

Defaults

8.1       Default of Tenant.  (i) If Tenant shall default in its obligations to
pay the Annual Fixed Rent or Additional Rent or any other charges under this
Lease within five (5) days of the date when due or shall default in complying
with its obligations under Subsection 6.1.10 of this Lease and if any such
default shall continue for five (5) days after notice pursuant to Section 10.1
thereof from Landlord, or (ii) if as promptly as possible but in any event
within thirty (30) days after notice from Landlord to Tenant specifying any
default or defaults other than those set forth in clause (i) Tenant has not
cured the default or defaults so specified; or if such default is of such a
nature that it cannot be cured within thirty (30) days using best efforts, if
Tenant does not commence the curing of such default within such thirty-day
period and thereafter diligently and continuously prosecute such cure to
completion within such additional time as may be necessary, but in no event to
exceed sixty (60) days from the date of Landlord’s notice to Tenant specifying
the default, or (iii) if there shall be a default of Tenant’s obligations under
any lease between Landlord and Tenant for any space in the Building, which
default continues beyond applicable notice and cure periods, then, and in any of
such cases indicated in clauses (i), (ii) and (iii) hereof (collectively and
individually, a “Default of Tenant”), Landlord may, in addition to and not in
derogation of any remedies for any preceding breach of covenant, immediately or
at any time thereafter give notice to Tenant terminating this Lease and the term
hereof, which notice shall specify the date of termination, whereupon on the
date so specified, the term of this Lease and all of Tenant’s rights and
privileges under this Lease shall expire and terminate but Tenant shall remain
liable as hereinafter provided.

8.2       Remedies.  In the event of any termination pursuant to Section 8.1,
Tenant shall pay the Annual Fixed Rent, Additional Rent and other charges
payable hereunder up to the time





-  23  -

--------------------------------------------------------------------------------

 

 

of such termination.  Thereafter, whether or not the Premises shall have been
re‑let, Tenant shall be liable to Landlord for, and shall pay to Landlord the
Annual Fixed Rent, Additional Rent and other charges which would be payable
hereunder for the remainder of the term of this Lease had such termination not
occurred, less the net proceeds, if any, of any reletting of the Premises, after
deducting all actual expenses in connection with such reletting, including,
without limitation, all repossession costs, brokerage commissions, attorneys’
fees and expenses, advertising costs, administration expenses, alteration costs,
the value of any tenant inducements (including but without limitation free rent,
moving costs, and contributions toward leasehold improvements) and any other
expenses incurred in preparation for such reletting.  Tenant shall pay such
damages to Landlord monthly on the days on which the Annual Fixed Rent,
Additional Rent or other charges would have been payable hereunder if the term
of this Lease had not been so terminated.

At any time after such termination, in lieu of recovering damages pursuant to
the provisions of the immediately preceding paragraph with respect to any period
after the date of demand therefor, at Landlord’s election, Tenant shall pay to
Landlord the amount, if any, by which (A) the Annual Fixed Rent, Additional Rent
and other charges which would be payable hereunder from the date of such demand
to the end of what would be the then unexpired term of this Lease had such
termination not occurred, shall exceed (B) the then fair rental value of the
Premises for the same period, reduced to amortize over such period all costs or
expenses which Landlord would incur to obtain such fair market rent.

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

In case of any Default of Tenant, re-entry, expiration and repossession by
summary proceedings or otherwise, Landlord may (i)  relet the Premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the term of this
Lease and may grant concessions or free rent to the extent that Landlord
considers advisable and necessary to relet the same and (ii) may make such
alterations, repairs and decorations in the Premises as Landlord in its sole
judgment considers advisable and necessary for the purpose of reletting the
Premises; and the making of such alterations, repairs and decorations shall not
operate or be construed to release Tenant from liability hereunder as
aforesaid.  Landlord shall in no event be liable in any way whatsoever for
failure to relet the Premises, or, in the event that the Premises are relet, for
failure to collect the rent under such reletting.

To the fullest extent permitted by law, Tenant hereby expressly waives any and
all rights of redemption granted under any present or future laws in the event
of Tenant being evicted or dispossessed, or in the event of Landlord obtaining
possession of the Premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease.





-  24  -

--------------------------------------------------------------------------------

 

 

8.3       Remedies Cumulative.  Except as expressly provided otherwise in
Section 8.2, any and all rights and remedies which Landlord may have under this
Lease, and at law and equity (including without limitation actions at law for
direct, indirect, special and consequential (foreseeable and unforeseeable)
damages), for Tenant’s failure to comply with its obligations under this Lease
shall be cumulative and shall not be deemed inconsistent with each other, and
any two or more of all such rights and remedies may be exercised at the same
time insofar as permitted by law.

8.4       Landlord’s Right to Cure Defaults.  At any time with or without
notice, Landlord shall have the right, but shall not be required, to pay such
sums or do any act which requires the expenditure of monies which may be
necessary or appropriate by reason of the failure or neglect of Tenant to comply
with any of its obligations under this Lease (irrespective of whether the same
shall have ripened into a Default of Tenant), and in the event of the exercise
of such right by Landlord, Tenant agrees to pay to Landlord within five (5) days
following demand, as Additional Rent, all such sums including reasonable
attorneys fees, together with interest thereon at a rate (the “Default Rate”)
equal to 6%.

8.5       Holding Over.  Any failure by Tenant to comply timely with its
obligations under Section 6.1.8, as to all or any portion of the Premises, shall
constitute a holding over of the entire Premises and be treated as a daily
tenancy at sufferance at a rental rate equal to one and one-half (1.5) times the
greater of (x) the fair market rental value for the Premises on a month-to-month
basis or (y) the sum of Annual Fixed Rent plus Additional Rent on account of
Tenant’s Electricity Obligation in effect immediately prior to the expiration or
earlier termination of the term (prorated on a daily basis).  Tenant shall also
pay to Landlord all damages, direct and/or consequential (foreseeable and
unforeseeable), sustained by reason of any such holding over, provided that
Tenant shall not be liable for consequential damages unless Tenant shall hold
over for more than fifteen (15) days.  Otherwise, all of the covenants,
agreements and obligations of Tenant applicable during the term of this Lease
shall apply and be performed by Tenant during such period of holding over as if
such period were part of the term of this Lease.

8.6       Effect of Waivers of Default.  Any consent or permission by Landlord
to any act or omission by Tenant shall not be deemed to be consent or permission
by Landlord to any other similar or dissimilar act or omission and any such
consent or permission in one instance shall not be deemed to be consent or
permission in any other instance.

8.7       No Waiver, Etc.  The failure of Landlord or Tenant to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease shall not be deemed a waiver of such violation nor
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation.  The receipt by
Landlord of rent with knowledge of the breach of any covenant of this Lease
shall not be deemed to have been a waiver of such breach by Landlord, or by
Tenant, unless such waiver be in writing signed by the party to be charged.  No
consent or waiver, express or implied, by Landlord or Tenant to or of any breach
of any agreement or duty shall be construed as a waiver or consent to or of any
other breach of the same or any other agreement or duty.

8.8       No Accord and Satisfaction.  No acceptance by Landlord of a lesser sum
than the Annual Fixed Rent, Additional Rent or any other charge then due shall
be deemed to be other





-  25  -

--------------------------------------------------------------------------------

 

 

than on account of the earliest installment of such rent or charge due, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment as rent or other charge be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or pursue any other remedy in
this Lease provided.

Article 9

Rights of Holders

This Lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate to any ground or master lease, and to any and all mortgages, which
may now or hereafter affect the Building or the Property and/or any such
lease.  This Section shall be self‑operative and no further instrument of
subordination shall be required.  In confirmation of such subordination, Tenant
shall promptly execute, acknowledge and deliver any instrument that Landlord,
the lessor under any such lease or the holder of any such mortgage or any of
their respective successors in interest may reasonably request to evidence such
subordination.  Any lease to which this Lease is subject and subordinate is
herein called “Superior Lease” and the lessor of a Superior Lease or its
successor in interest, at the time referred to, is herein called “Superior
Lessor”; and any mortgage to which this Lease is subject and subordinate, is
herein called “Superior Mortgage” and the holder of a Superior Mortgage is
herein called “Superior Mortgagee”.  Notwithstanding the foregoing to the
contrary, any Superior Lessor or Superior Mortgagee may, at its option,
subordinate the Superior Lease or Superior Mortgage of which it is the lessor or
holder to this Lease by giving Tenant ten (10) days prior written notice of such
election, whereupon this Lease shall, irrespective of dates of execution,
delivery and recording, be superior to such Superior Lease or Superior Mortgage
and no other documentation shall be necessary to effect such change.

If any Superior Lessor or Superior Mortgagee or the nominee or designee of any
Superior Lessor or Superior Mortgagee shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed, or otherwise (except pursuant to the last sentence of
the preceding paragraph), then at the request of such party so succeeding to
Landlord’s rights (herein called “Successor Landlord”) and upon such Successor
Landlord’s written agreement to accept Tenant’s attornment, Tenant shall attorn
to and recognize such Successor Landlord as Tenant’s landlord under this Lease
and shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment.  Upon such
attornment, this Lease shall continue in full force and effect as a direct lease
between the Successor Landlord and Tenant upon all of the terms, conditions and
covenants as are set forth in this Lease, except that the Successor Landlord
(unless formerly the landlord under this Lease) shall not be (a) liable in any
way to Tenant for any act or omission, neglect or default on the part of
Landlord under this Lease, (b) responsible for any monies owing by or on deposit
with Landlord to the credit of Tenant, (c) subject to any counterclaim or setoff
which theretofore accrued to Tenant against Landlord, (d) bound by any
modification of this Lease subsequent to such Superior Lease or Superior
Mortgage, or by any previous prepayment of Annual Fixed Rent or Additional Rent
for more than one (1) month, which was not approved in writing by the Successor
Landlord, (e) liable to the Tenant beyond the Successor Landlord’s interest in
the Property, (f) responsible for the performance of any work to be done by
Landlord under this Lease to render the Premises ready for occupancy by the
Tenant, or (g) required to





-  26  -

--------------------------------------------------------------------------------

 

 

remove any person occupying the Premises or any part thereof, except if such
person claims by, through or under the Successor Landlord.  Tenant agrees at any
time and from time to time to execute a suitable instrument in confirmation of
Tenant’s agreement to attorn, as aforesaid.

Article 10

Miscellaneous Provisions

10.1     Notices.  Except as may be expressly provided herein otherwise, all
notices, requests, demands, consents, approval or other communications to or
upon the respective parties hereto shall be in writing, shall be delivered by
hand or mailed by certified or registered mail, return receipt requested, or by
a nationally recognized courier service that provides a receipt for delivery
such as Federal Express, United Parcel Service or U.S. Postal Service Express
Mail and shall be addressed as follows:  If intended for Landlord, to the
Original Address of Landlord set forth in Section 1.1 of this Lease with a copy
to The RMR Group LLC, Two Newton Place, 255 Washington Street, Suite 300,
Newton, MA  02458, Attention: Jennifer B. Clark (or to such other address or
addresses as may from time to time hereafter be designated by Landlord by notice
to Tenant); and if intended for Tenant, addressed to Tenant at the Original
Address of Tenant set forth in Section 1.1 of this Lease until the Commencement
Date and thereafter to the Property (or to such other address or addresses as
may from time to time hereafter be designated by Tenant by notice to
Landlord).  Notices shall be effective on the date delivered to (or the first
date such delivery is attempted and refused by) the party to which such notice
is required or permitted to be given or made under this Lease.  Notices from
Landlord may be given by Landlord’s Agent, if any, or Landlord’s attorney; and
any bills or invoices for Annual Fixed Rent or Additional Rent may be given by
mail(which need not be registered or certified) and, if so given, shall be
deemed given on the third Business Day following the date of posting.

10.2     Quiet Enjoyment; Landlord’s Right to Make Alterations, Etc.  Landlord
agrees that upon Tenant’s paying the rent and performing and observing the
agreements, conditions and other provisions on its part to be performed and
observed, Tenant shall and may peaceably and quietly have, hold and enjoy the
Premises during the term hereof without any manner of hindrance or molestation
from Landlord or anyone claiming under Landlord, subject, however, to the terms
of this Lease; provided, however, Landlord reserves the right at any time and
from time to time, without the same constituting breach of Landlord’s covenant
of quiet enjoyment or an actual or constructive eviction, and without Landlord
incurring any liability to Tenant or otherwise affecting Tenant’s obligations
under this Lease, to make such changes, alterations, improvements, repairs or
replacements in or to the interior and exterior of the Building (including the
Premises) and the fixtures and equipment thereof, and in or to the Property, or
properties adjacent thereto, as Landlord may deem necessary or desirable, and to
change (provided that there be no unreasonable obstruction of the right of
access to the Premises by Tenant and that Landlord use commercially reasonable
efforts to minimize, to the extent practical, any interference with the conduct
of business at the Premises) the arrangement and/or location of entrances or
passageways, doors and doorways, corridors, elevators, or other common areas of
the Building and Property.

10.3     Waiver of Jury Trial.  LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE
OTHER IN CONNECTION WITH THIS LEASE.





-  27  -

--------------------------------------------------------------------------------

 

 

10.4     Lease not to be Recorded; Confidentiality of Lease Terms.  Tenant
agrees that it will not record this Lease.

Tenant shall not make or permit to be made any press release or other similar
public statement regarding this Lease without the prior approval of Landlord,
which approval shall not be unreasonably withheld.

10.5     Limitation of Landlord’s Liability.  The term “Landlord”, so far as
covenants or obligations to be performed by Landlord are concerned, shall be
limited to mean and include only the owner or owners at the time in question of
Landlord’s interest in the Property, and in the event of any transfer or
transfers of such title to said property, Landlord (and in case of any
subsequent transfers or conveyances, the then grantor) shall be concurrently
freed and relieved from and after the date of such transfer or conveyance,
without any further instrument or agreement, of all liability with respect to
the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed, it being intended hereby
that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on Landlord, its successors
and assigns, only during and in respect of their respective period of ownership
of such interest in the Property.

Tenant shall not assert nor seek to enforce any claim for breach of this Lease
against any of Landlord’s assets other than Landlord’s interest in the Property,
and Tenant agrees to look solely to such interest for the satisfaction of any
liability or claim against Landlord under this Lease, it being specifically
agreed that in no event whatsoever shall Landlord ever be personally liable for
any such liability. Tenant furthermore agrees that no trustee, officer,
director, general or limited partner, member, shareholder, beneficiary, employee
or agent of Landlord (including any person or entity from time to time engaged
to supervise and/or manage the operation of Landlord) shall be held to any
liability, jointly or severally, for any debt, claim, demand, judgment, decree,
liability or obligation of any kind (in tort, contract or otherwise) of, against
or with respect to Landlord or arising out of any action taken or omitted for or
on behalf of Landlord.

10.6     Landlord’s Default.  Landlord shall not be deemed to be in breach of,
or in default in the performance of, any of its obligations under this Lease
unless it shall fail to perform such obligation(s) and such failure shall
continue for a period of thirty (30) days, or such additional time as is
reasonably required to correct any such breach or default, after written notice
has been given by Tenant to Landlord specifying the nature of Landlord’s alleged
breach or default.  Tenant shall have no right to terminate this Lease for any
breach or default by Landlord hereunder and no right, for any such breach or
default, to offset or counterclaim against any rent due hereunder.  In no event
shall Landlord ever be liable to Tenant for any punitive damages or for any loss
of business or any other indirect, special or consequential damages suffered by
Tenant from whatever cause.

Where provision is made in this Lease for Landlord’s consent and Tenant shall
request such consent and Landlord shall fail or refuse to give such consent,
Tenant shall not be entitled to any damages for any withholding by Landlord of
its consent, it being intended that Tenant’s sole remedy shall be an action for
specific performance or injunction, and that such remedy shall





-  28  -

--------------------------------------------------------------------------------

 

 

be available only in those cases where Landlord is expressly required not to
withhold its consent unreasonably.

10.7     Brokerage.  Tenant warrants and represents that it has dealt with no
broker in connection with the consummation of this Lease, other than Front
Street Commercial Real Estate Group and in the event of any brokerage claims or
liens, other than by Front Street Commercial Real Estate Group, against Landlord
or the Property predicated upon or arising out of prior dealings with Tenant,
Tenant agrees to defend the same and indemnify and hold Landlord harmless
against any such claim, and to discharge any such lien.  Landlord warrants and
represents that it has dealt with no broker in connection with the consummation
of this Lease other than Front Street Commercial Real Estate Group.

10.8     Applicable Law and Construction.  This Lease shall be governed by and
construed in accordance with the laws of the State of Florida and if any
provisions of this Lease shall to any extent be invalid, the remainder of this
Lease shall not be affected thereby.  Tenant expressly acknowledges and agrees
that Landlord has not made and is not making, and Tenant, in executing and
delivering this Lease, is not relying upon, any warranties, representations,
promises or statements, except to the extent that the same are expressly set
forth in this Lease or in any other written agreement which may be made between
the parties concurrently with the execution and delivery of this Lease and which
shall expressly refer to this Lease.  All understandings and agreements
heretofore made between the parties are merged in this Lease and any other such
written agreement(s) made concurrently herewith, which alone fully and
completely express the agreement of the parties and which are entered into after
full investigation, neither party relying upon any statement or representation
not embodied in this Lease or any other such written agreement(s) made
concurrently herewith.  This Lease may be amended, and the provisions hereof may
be waived or modified, only by instruments in writing executed by Landlord and
Tenant.  The submission of this document for examination and negotiation does
not constitute an offer to lease, or a reservation of, or option for, the
Premises, and Tenant shall have no right to the Premises hereunder until the
execution and delivery hereof by both Landlord and Tenant.  Except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns.  Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both an independent
covenant and a condition and time is of the essence with respect to the exercise
of any of Tenant’s rights, and the performance of any and all of Tenant’s
obligations, under this Lease.  The reference contained to successors and
assigns of Tenant is not intended to constitute a consent to assignment by
Tenant.  Except as otherwise set forth in this Lease, any obligations of Tenant
(including, without limitation, rental and other monetary obligations, repair
and maintenance obligations and obligations to indemnify Landlord), shall
survive the expiration or earlier termination of this Lease.

10.9     Radon Disclosure.  Radon gas is a natural occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time.  Levels of
radon that exceed federal and State guidelines have been found in buildings in
Florida.  Additional information regarding radon and radon testing may be
obtained from your county public health unit.

 

 



-  29  -

--------------------------------------------------------------------------------

 



WITNESS the execution hereof under seal on the day and year first above written.

 

    

Landlord:

 

 

 

 

 

SNH Medical Office Properties Trust

 

 

 

Witness

 

By:

/s/Jennifer Francis

 

 

 

Jennifer F. Francis

/s/

 

 

 

Senior Vice President

 

 

 

 

Witness

 

 

 

 

 

/s/

 

 

 

 

 

Tenant:

 

 

 

 

 

AxoGen Corporation

 

 

 

 

 

 

 

 

 

Witness

 

By:

/s/Karen Zaderej

 

 

 

Name: Karen Zaderej

/s/

 

 

 

Title: Chairman, CEO, President

 

 

 

 

 

 

 

 

Witness

 

 

/s/

 

 

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

PLAN SHOWING THE PREMISES

 

 



Exhibit A

--------------------------------------------------------------------------------

 



EXHIBIT B

RULES AND REGULATIONS

1.         The sidewalks, entrances, passages, corridors, vestibules, halls,
elevators or stairways in or about the Building shall not be obstructed by
Tenant.

2.         Tenant shall not place objects against glass partitions, doors or
windows which would be unsightly from the Building corridor or from the exterior
of the Building.  No sign, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or fixed by Tenant on any window or part of the
outside or inside of the Buildings without prior consent of Landlord.

3.         Tenant shall not waste electricity or water in the Building and shall
cooperate fully with Landlord to assure the most effective operation of the
Building HVAC system.  All regulating and adjusting of HVAC equipment shall be
done by Landlord’s agents or employees.

4.         No additional or different locks or bolts shall be affixed on doors
by Tenant.  Tenant shall return all keys to Landlord upon termination of
Tenant’s lease.  Tenant shall not allow peddlers, solicitors or beggars in the
Building and shall report such persons to Landlord.

5.         Tenant shall not use the Premises so as to cause any increase above
normal insurance premiums on the Building.

6.         No bicycles, vehicles or animals of any kind shall be brought into or
kept in or about the Premises.  No space in the Building shall be used for
manufacturing or for the sale of merchandise of any kind at auction or for
storage thereof preliminary to such sale.

7.         Tenant shall not engage or pay any employees of the Building without
approval from Landlord.  Tenant shall not employ any persons other than the
janitor or employees of Landlord for the purpose of cleaning Premises without
the prior written consent of Landlord.

8.         All removals from the Building or the carrying in or out of the
Building or the Premises of any freight, furniture or bulky matter of any
description must take place at such time and in such manner as Landlord may
determine from time to time.  Landlord reserves the right to inspect all freight
to be brought into the Building and to exclude from the Building all freight
which violates any of the rules and regulations or provisions of Tenant’s lease.

9.         Normal Building Operating Hours are 7:00 a.m. to 6:00 p.m. Mondays
through Fridays excluding New Years Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, Christmas Day (and the applicable weekday when any such
day occurs on a weekend day) and all other federal, state, county or municipal
holidays and all Sundays.  Any day (other than a Saturday) on which Normal
Building Operating Hours shall occur shall be a “Business Day”.

10.       Tenant shall cooperate with Landlord in minimizing loss and risk
thereof from fire and associated perils.

11.       Tenant shall, without charge, make electrical outlets in the Premises
reasonably available to Landlord and/or its contractors, agents and employees
during the making of repairs, alterations, additions or improvements in or to
the demised premises.





Exhibit B-1

--------------------------------------------------------------------------------

 

 

12.       The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were designed and
constructed and no sweepings, rubbish, rags, acid or like substance shall be
deposited therein.  All damages resulting from any misuse of the fixtures shall
be borne by Tenant.

13.       Tenant may request HVAC service outside of Normal Building Operating
Hours by submitting a request in writing to the Building Manager’s office by
noon of the preceding workday.

14.       Landlord reserves the right to establish, modify and enforce parking
rules and regulations.

15.       All refuse from the Premises shall be disposed of in accordance with
the requirements established therefor by Landlord and no dumpster shall be
overloaded by Tenant.

16.       Landlord reserves the right at any time to rescind, alter or waive any
rule or regulation at any time prescribed for the Building and to impose
additional rules and regulations when in its judgment Landlord deems it
necessary, desirable or proper for its best interest and for the best interest
of tenants and other occupants and invitees thereof.  No alteration or waiver of
any rule or regulation in favor of one tenant shall operate as an alteration or
waiver in favor of any other tenant.  Landlord shall not be responsible to any
tenant for the non‑observance or violation by any other tenant however resulting
of any rules or regulations at any time prescribed for the Building.

 

 



Exhibit B-2

--------------------------------------------------------------------------------

 



EXHIBIT C

ALTERATIONS REQUIREMENTS

A.        General

(i)       All alterations, installations or improvements (“Alterations”) to be
made by Tenant in, to or about the Premises, including any Alterations to be
made prior to Tenant’s occupancy of the Premises for the Permitted Use, shall be
made in accordance with the requirements of this Exhibit and with any additional
requirements stated in the Lease.

(ii)      All submissions, inquiries approvals and other matters shall be
processed through Landlord’s Building manager or regional property manager.

(iii)     Additional and differing provisions in the Lease, if any, will be
applicable and will take precedence over the terms of this Exhibit.

B.         Plans

1.  Before commencing construction of any Alterations, Tenant shall submit for
Landlord’s written approval either a description of the Alterations or drawings
and specifications for the Alterations, as follows:

(i)         Tenant shall submit drawings and written specifications
(collectively, “Plans”) for all of Tenant’s Alterations, including mechanical,
electrical and cabling, plumbing and architectural drawings. Drawings are to be
complete, with full details and finish schedules, and shall be stamped by an AIA
architect licensed in the state or district in which the Property is located
certifying compliance with building codes.

(ii)       Tenant may submit a complete description of Tenant’s Alterations
(including sketches or diagrams as necessary) in lieu of submitting Plans if the
proposed Alterations meet all of the following criteria: (1) they are cosmetic
in nature (e.g. painting, wallpapering, installation of floor coverings,
etc.),  (2) they do not require a building permit, (3) they do not require work
to be performed inside walls or above the ceiling of the Premises, and (4) they
will not affect the structure or the mechanical, plumbing, HVAC, electrical or
life safety systems of the Building (collectively, the “Building Systems”).

2.  Landlord shall review the description or Plans submitted by Tenant
(“Tenant’s Design Submission”) and notify Tenant of approval or
disapproval.  Landlord’s approval shall not be unreasonably withheld or delayed
with respect to alterations, additions or improvements provided the same do not
affect the structural elements of the Building, equal or exceed Building
standards in quality, do not adversely affect or require any modifications to
the plumbing, heating, ventilating, air-conditioning, mechanical, electrical or
life-safety systems of the Building, are not visible from outside of the
Premises and shall not increase Taxes or Insurance Costs nor require Landlord to
perform any work to the Property.  If Landlord disapproves Tenant’s Design
Submission, Landlord shall specify the reasons for its disapproval and Tenant
shall revise Tenant’s Design Submission to meet Landlord’s objections, and shall
resubmit the same to Landlord as so revised until Tenant’s Design Submission is
approved by Landlord. No approval by Landlord of Tenant’s Design Submission
shall constitute a waiver of any of the requirements of





Exhibit C-1

--------------------------------------------------------------------------------

 

 

this Exhibit or the Lease. Tenant shall not make any changes to Tenant’s Design
Submission after approval by Landlord, including changes required to obtain
governmental permits, without obtaining Landlord’s written approval in each
instance. Landlord’s review and approval or reasons for disapproval of any such
change shall be provided to Tenant within five (5) Business Days after
Landlord’s receipt thereof in writing.

3.  All mechanical, electrical, structural and floor loading requirements shall
be subject to approval of Landlord’s engineers. Landlord also reserves the right
to require Tenant to submit copies of shop drawings for Landlord’s review and
approval.

4.  Before commencing construction of any Alterations, Tenant shall provide
Landlord with two (2) complete copies of Tenant’s Design Submission in final
form as approved by Landlord.

C.         Selection of Contractors and Subcontractors

Before commencing construction of any Alterations, Tenant shall submit to
Landlord the names of Tenant’s general contractor (the “General Contractor”) and
all subcontractors performing any work affecting the structure of the Building
or which modifies any base Building system or that is visible from outside the
Premises for Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed. If Landlord shall reject the General Contractor or any
subcontractor, Landlord shall advise Tenant of the reasons(s) in writing and
Tenant shall submit another selection to Landlord for Landlord’s approval.

D.        Insurance

Before commencing construction of any Alterations, Tenant will deliver to
Landlord:

(i)         Four (4) executed copies of the Insurance Requirements agreement in
the form set forth in Exhibit D from the general contractor and, if requested by
Landlord, from the subcontractors (Landlord will return two fully executed
copies to Tenant), and

(ii)        insurance certificates for the General Contractor and subcontractors
as required by Exhibit D, which shall include evidence of coverage for the
indemnity provided by the General Contractor or subcontractor executing such
agreement.

E.         Building Permit and Other Legal Requirements

1.  Before commencing construction of any Alterations, Tenant shall furnish
Landlord with a valid permit for the construction of the Alterations from the
building department or other agency having jurisdiction in the municipality in
which the Building is located (unless the Alterations are of a cosmetic nature
not requiring a building permit). Tenant shall keep the original building permit
posted on the Premises during the construction of the Alterations.

2.  Tenant Design Submission, the Alterations, and the construction of the
Alterations shall each be in strict compliance with (i) all applicable laws,
codes, rules and regulations, including, without limitation, the Americans with
Disabilities Act, state and local health department requirements, and
occupational health and safety laws and regulations (and no approval of Tenant’s
Design Submission shall relieve Tenant of this obligation or invest





Exhibit C-2

--------------------------------------------------------------------------------

 

 

Landlord with any responsibility for ensuring such compliance), and (ii) all
building permits, consents, licenses, variances, and approvals issued in
connection with the Alterations. Tenant shall ensure that the General Contractor
and all subcontractors have the requisite licenses to perform their work. Tenant
shall procure all permits, governmental approvals, licenses, variances and
consents required for the Alterations and shall provide Landlord with a complete
copy thereof promptly upon receipt of same by Tenant.

F.         Materials and Workmanship

1.  All materials, equipment and installations must be of a quality equal to or
better than the initial construction of the Building and compatible with
existing systems and installations, and all materials shall be new, commercial
grade and of first-class quality. Any deviation from these requirements will be
permitted only if clearly indicated or specified on Tenant’s Design Submission
and approved by Landlord.

2.  Alterations shall be constructed in a professional, first-class and
workmanlike manner, in accordance with Tenant’s Design Submission.

3.  The General Contractor shall guaranty all materials and workmanship against
defects for a period of not less than one (1) year from installation.
Notwithstanding any limitations contained in such guaranty or in any contract,
purchase order or other agreement, during the entire term of the Lease, Tenant
shall promptly repair or replace, at Tenant’s cost, any defective aspect of the
Alterations except for insubstantial defects that do not adversely affect the
Building or the appearance or rental value of the Premises, as determined by
Landlord in its reasonable discretion.

4.  Alterations must be compatible with the existing Building Systems. In the
event any Alterations shall interfere with the proper functioning of any
Building System, Tenant, at Tenant’s sole cost and expense, shall promptly cause
such repairs,  replacements or adjustments to be made to the Alterations as are
necessary to eliminate any such interference.

G.        Prosecution of the Work

1.  All construction activities shall be conducted so as to avoid disturbance of
other tenants of the Building without their consent. If Landlord determines in
good faith that any demolition or other work of Tenant (performed in an area
that is proximate to Suite 600 or any other suite occupied by another tenant) is
likely to disturb or interfere with other tenants of the Building, Landlord may
require that such work be scheduled and performed outside of Normal Building
Operating Hours, and Tenant shall provide the Building manager with at least two
Business Days’ notice prior to proceeding with any such work, provided that
Landlord shall not require such work to be performed outside of Normal Building
Operating Hours if Tenant shall have made arrangements with the affected
tenant(s) to perform such work at times acceptable to such other tenant(s).

2.  Intentionally deleted.

3.  Intentionally deleted.





Exhibit C-3

--------------------------------------------------------------------------------

 

 

4.  Under no circumstances will any material related to Tenant’s Alterations be
allowed access through the Building’s front entrance without advance written
approval of the Building manager.

5.  If shutdown of risers and mains for electrical, HVAC, sprinkler or plumbing
work is required, such work shall be supervised by Landlord’s representative at
Tenant’s expense. No work will be performed in Building mechanical equipment
rooms except under Landlord’s supervision.

6.  Alterations shall be performed under the supervision of a superintendent or
foreman of the General Contractor at all times.

7.  All areas adjacent to the construction area shall be sealed with plastic so
as to not be affected by dust and debris. All floors shall be protected from the
construction process.

8.  The General Contractor or HVAC subcontractor shall block off supply and
return grilles, diffusers and ducts to keep dust from entering into the Building
HVAC system and thoroughly clean all HVAC units in the work area at the
completion of the Alterations.

9.  Construction debris shall be removed from the construction area daily and
the construction area shall be kept neat and reasonably clean at all times. All
construction debris is to be discarded in waste containment provided by the
General Contractor only. No material or debris shall be stored outside the
Premises or Building without the prior written approval of Landlord’s
representative.

10.  Landlord shall have the right to instruct the General Contractor to deliver
to Landlord, at Tenant’s expense, any items to be removed from the Premises
during the construction of the Alterations.

11.  Tenant, either directly or through the General Contractor, will immediately
notify Landlord, in writing, of any damage to the Building caused by the General
Contractor or any subcontractors.  Such damage shall be repaired within 72 hours
unless otherwise directed by Landlord in writing. Any damage that is not
repaired may be repaired by Landlord at Tenant’s expense.

12.  Construction personnel shall use the restrooms located within the Premises
only. If there are no restrooms within the Premises, then construction personnel
shall use only those Building restrooms located on the floor where the work is
being performed.

13.  All wiring and cabling installed by Tenant shall be tagged with Tenant’s
name and its specific use and purpose.

14.  The General Contractor and all subcontractors shall cause their employees
to adhere to all applicable  Rules and Regulations of the Building.

15.  Landlord shall have the right to inspect the Alterations as the work
progresses and to require Tenant to remove or correct any aspect of the
Alterations that does not conform to Tenant’s Design Submission approved by
Landlord. In the event it is determined that any Alterations are not in
accordance with this Lease or Tenant’s Design Submission, such





Exhibit C-4

--------------------------------------------------------------------------------

 

 

supervision and inspection shall be at Tenant’s sole expense and Tenant shall
pay Landlord’s reasonable charges for such supervision and inspection.

H.        Documents to Be Furnished to Landlord Upon Completion of Tenant’s Work

1.  Within thirty (30) Business Days after construction of the Alterations has
been completed, except for so-called punch list items, Tenant shall furnish
Landlord with the following documents:

(i)         record “as built” drawings in paper and electronic (CADD) format
showing all of the Alterations as actually constructed for all portions of the
Alterations for which drawings were submitted;

(ii)       if Plans for the Alterations were prepared by an architect, a written
certification from the architect confirming that the Alterations were completed
in accordance with the Plans and all applicable laws, codes, ordinances, and
regulations;

(iii)      full and final lien waivers and releases executed by the General
Contractor and all subcontractors and suppliers;

(iv)       a copy of the final, permanent certificate of occupancy or amended
certificate of occupancy for the Premises.

 

 



Exhibit C-5

--------------------------------------------------------------------------------

 



EXHIBIT D

CONTRACTOR’S INSURANCE REQUIREMENTS

Building:         Progress Center

Tenant:            AxoGen Corporation

Premises:         Suites S-160, S-162 and S-164

The undersigned contractor or subcontractor (“Contractor”) has been hired by the
tenant or occupant (hereinafter called “Tenant”) of the Building named above or
by Tenant’s contractor to perform certain work (“Work”) for Tenant in the
Premises identified above.  Contractor and Tenant have requested the undersigned
landlord (“Landlord”) to grant Contractor access to the Building and its
facilities in connection with the performance of the Work and Landlord agrees to
grant such access to Contractor upon and subject to the following terms and
conditions:

1.         Contractor agrees to indemnify and save harmless Landlord, and if
Landlord is a general or limited partnership each of the partners thereof, and
if Landlord is a nominee trust the trustee(s) and all beneficiaries thereof, and
all of their respective officers, employees and agents, from and against any
claims, demands, suits, liabilities, losses and expenses, including reasonable
attorneys’ fees, arising out of or in connection with the Work (and/or imposed
by law upon any or all of them) because of personal injuries, including death,
at any time resulting therefrom and loss of or damage to property, including
consequential damages, whether such injuries to person or property are claimed
to be due to negligence of the Contractor, Tenant, Landlord or any other party
entitled to be indemnified as aforesaid except to the extent specifically
prohibited by law (and any such prohibition shall not void this agreement but
shall be applied only to the minimum extent required by law).

2.         Contractor shall provide and maintain at its own expense, until
completion of the Work, the following insurance:

(a)        Workmen’s Compensation and Employers Liability Insurance covering
each and every workman employed in, about or upon the Work, as provided for in
each and every statute applicable to Workmen’s Compensation and Employers’
Liability Insurance.

(b)        Commercial General Liability Insurance including coverages for
Protective and Contractual Liability (to specifically include coverage for the
indemnification clause of this agreement) for not less than the following
limits:

Bodily Injury:                         $3,000,000 per person

$3,000,000 per occurrence

Property Damage:                   $3,000,000 per occurrence

$3,000,000 aggregate





Exhibit D-1

--------------------------------------------------------------------------------

 

 

(c)        Commercial Automobile Liability Insurance (covering all owned,
non‑owned and/or hired motor vehicles to be used in connection with the Work)
for not less than the following limits:

Bodily Injury:                         $3,000,000 per person

$3,000,000 per occurrence

Property Damage:                   $3,000,000 per occurrence.

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days’ prior written notice of the cancellation of
any of the foregoing policies.

The insurance provided in (b) and (c) above shall name Landlord as an additional
insured. Contractor may use its excess/umbrella coverage to make up and
difference if the limits of Contractor’s primary policy coverage are less than
$3,000,000.

3.         Contractor shall require all of its subcontractors engaged in the
Work to provide the following insurance:

(a)        Commercial General Liability Insurance including Protective and
Contractual Liability coverages with limits of liability at least equal to the
limits stated in paragraph 2(b), except that in the case of subcontractors
performing work with an aggregate value of less than $100,000, the dollar limits
specified in paragraph 2(b) shall be reduced from $3,000,000 to $1,000,000.

(b)        Commercial Automobile Liability Insurance (covering all owned,
non‑owned and/or hired motor vehicles to be used in connection with the Work)
with limits of liability of not less than $1,000,000 per person and per
occurrence for bodily injury and property damage.

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

Agreed to and executed this      day of              , 20__.

Contractor:

By:  ____________________

By:  ____________________

 

 



Exhibit D-2

--------------------------------------------------------------------------------

 



EXHIBIT E

DECLARATION BY LANDLORD AND TENANT

AS TO DATE OF DELIVERY AND ACCEPTANCE

OF POSSESSION OF PREMISES

Attached to and made a part of the Lease dated November ___, 2018  (the
“Lease”), entered into by and between SNH Medical Office Properties Trust, a
Maryland real estate investment trust, as Landlord, and AxoGen Corporation, a
Delaware corporation, as Tenant, covering space comprising approximately 2,810
square feet (the “Premises”) in the building located at 13709 Progress
Boulevard, Alachua, Florida, as more particularly described in the Lease.

The undersigned Landlord and Tenant hereby certify that (i) the Lease is in full
force and effect; (ii) the Commencement Date (as defined in the Lease) occurred
on                         ,          , and the Original Term (as defined in the
Lease) will expire on                       ,              ; (iii) the Rent
Commencement Date (as defined in the Lease) occurred on __________________; and
(iv) as of the date hereof, there is no default of Landlord and Tenant claims no
right to setoff against rents.

IN WITNESS WHEREOF, the parties have caused this Declaration to be executed as a
sealed instrument as of this        day of                           ,          
 .

 

 

 

 

 

LANDLORD:

 

 

 

SNH Medical Office Properties Trust

 

 

 

By:

The RMR Group LLC, its agent

 

 

 

 

 

By:

 

 

 

 

Jennifer F. Francis

 

 

 

Senior Vice President

 

 

 

TENANT:

 

 

 

AxoGen Corporatism

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------